Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 1 of 41




    EXHIBIT A
TO NOTICE OF REMOVAL
       Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 2 of 41

                                                                       Service of Process
                                                                       Transmittal
                                                                       12/03/2018
                                                                       CT Log Number 534502767
TO:      Howard Harris
         BMW of North America, LLC
         300 Chestnut Ridge Road
         Woodcliff Lake, NJ 07677-7731

RE:      Process Served in California

FOR:     BMW of North America, LLC (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  SIMON KATZ, PLTF. vs. BMW OF NORTH AMERICA, LLC, ET AL., DFTS.
DOCUMENT(S) SERVED:               SUMMONS, COMPLAINT, EXHIBIT(S),
COURT/AGENCY:                     San Mateo County - Superior Court - Redwood City, CA
                                  Case # 18CIV06345
NATURE OF ACTION:                 Product Liability Litigation - Lemon Law - 2017 BMW M3, VIN-WBS8M9C50H5G42179
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Los Angeles, CA
DATE AND HOUR OF SERVICE:         By Process Server on 12/03/2018 at 10:49
JURISDICTION SERVED :             California
APPEARANCE OR ANSWER DUE:         Within 30 calendar days after this summons and legal papers are served on you
ATTORNEY(S) / SENDER(S):          Michael S. Humphries
                                  Law Office of Michael S. Humphries
                                  1400 Ocean Avenue
                                  Seal Beach, CA 90740
                                  562-493-0289
ACTION ITEMS:                     CT has retained the current log, Retain Date: 12/03/2018, Expected Purge Date:
                                  12/08/2018

                                  Image SOP

                                  Email Notification, Barry Chen Barry.chen@bmwnaext.com

                                  Email Notification, Diane Carbone Diane.Carbone@bmwna.com

                                  Email Notification, Gino Palacios Gino.Palacios@bmwnaext.com

                                  Email Notification, WR Litigation WR_LITIGATION@bmwna.com

SIGNED:                           C T Corporation System
ADDRESS:                          818 West Seventh Street
                                  Los Angeles, CA 90017
TELEPHONE:                        213-337-4615




                                                                       Page 1 of 1 / FA
                                                                       Information displayed on this transmittal is for CT
                                                                       Corporation's record keeping purposes only and is provided to
                                                                       the recipient for quick reference. This information does not
                                                                       constitute a legal opinion as to the nature of action, the
                                                                       amount of damages, the answer date, or any information
                                                                       contained in the documents themselves. Recipient is
                                                                       responsible for interpreting said documents and for taking
                                                                       appropriate action. Signatures on certified mail receipts
                                                                       confirm receipt of package only, not contents.
           Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 3 of 41
                                                                                                                        ^/7/z^ts                            [o''ol
r




                                                                                                                                                SUM.100
                                          SUMMONS                                                                        eon COUJITuse ONLY
                                                                                                                      (SOLO PAHA usooe LA COtTTQ
                                      (CITACION JUDICIAL)
    NOTICE TO DEFENDANT:
    {A V/SO AL OEMANDAOO):
    BMW OF NORTH AMERICA, LLC, PETER PAN BMW, and DOES
                                                                                                             ENDORSED FILED
                                                                                                              SAN MATEO COUNTY
    1-20
    YOU ARE BEING SUED BY PLAINTIFF:                                                                                  NOV 2 7 2018
    (LO ESTA DEMANDANDO el DEMANDANTE):                                                                      Clerk of OiA Supei loi coun
    SIMON KATZ                                                                                               Bv mRHAP.RIVFRA4.tAR'nWE2
                                                                                                                    DEPUTY CLERK


     NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
     beloM.
        You have 30 CALENDAR DAYS aher this summons and legal papers are served on you to file a written response at tNs court aryl have a copy
     served on the pI^ntifT. A letter or phone call v/U not protect you- Your written response must be In proper legal form If you want the court (o hear your
     case. There may be a court form that you can use for your re^onse. You can And these court forms and more information at the C^mia Courts
     Onlirte SeN-Help Center (www.courtin^eagov/serfhe/p). your county taw library, or the courthouse nearest you. If you carstot pby the (iOng foe, ask
     the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by defaiUL and your wages, money, acui property
     may be taken without further warr^frwn the court
         There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may warn to can an attorney
     referral servioa. If you cannet afford an attomey. you may be ti^lble for bee legal services from a nonprofit legal services program. You can locate
     these nonprofit groups at foe Califomla Legal Sert^ces Web site (www.fewns4»catifomfe.org). the California Courts OnGne SefLHelp CeiTter
     {yiwot.courtinlo.co.gw/seift)otp). or by contacting your local court or county bar assodalion. NOTE: The court has a statutory Ren for vraived fees and
     costs on any settlement or arbitration award of $10,000 or more in a dvilcase. The courts Itennuist be paid before the court will dismisa the case.
     ;AVISOJ Lo hen demandado. SfnerespondedentrodeOOd/as, la eortapueOe deetdlren su contro sin escuctarsu tens/da Lea fa foformdcfon a
     GontinuaciOn.
         Tiene 30 dMs DE CALENDAKIO daspuOs <Je que fe erJtreguerr esta diadOn y papeies legaies para piosentar tma respuesia por esc/So en esta
     cotte y hacer que so enfregue una copla al demondante. Una carta o una llamada t^fdnica no to protean. Su taspuasta por eserfio tiene qus ester
     en tomato legal comdo si desea qua pmcasen su caso en la code. Ea posible qua haya un formutario qua ustadpueda tisarpan su respuesto.
     Pueda encontrar estos tormularios da la code / mds informaclOn en al Centro de Ayuda de las Cortes de Cafdbmfa frrMw.suoo(te.ca.gGN), en Sa
     biblloteca da leyes de su eondado een la carte qua la quede mis cena. SI no pueda pagar la euota do pfasentadOn. pida al secratario de la code
     quele di un formuIartodeexandOndepagode cuofas. Si no presenta su respuesta a U&npo, pueda patdar el caso ^ trteumpBrrdanto y to corte le
     podii quSar su sue/do, dinero y blanes sin mis advertencia.
        Hay otros requlsitos legaies. Es recomendable que Hama a un abogado inmediaiamanto. SI no conoce a tm abogado, pueda Bamar a un servfok) de
      ramlsiOn a abogados. SI no pueda pagar a un abogado, ea posibla qua cumpla oon los requisilos para obtener servAcfos legaies gratuBos de un
     programa de servJchs legaies sin fines de lucro. Pueda encontrar estos grupos sin fines de tuao en el sitio web de Cefifomte L^al Sendees.
      |\mwv.lawhelpcaGfomia.org;. en el Centro de Ayuda de las Cortes de CaSfomia, (Swvw.sucorte.ca.gov; o poniOndose an contaeto con la corta e el
      coleglo de abogados locales. AVISO: Por ley. la corta liana derecho o reefomar (os cuotas y tos costos exenfos por imponer un gravamen sabre
      cualqulcr racuperacUn de S10.000 6 mis de vator radblda medlanta un acuerdo o una conceslOndea/bibBja en uncasode darecto eML Tiene que
      pagar el gravamen de la corta antes da que to corta pueda desechw al caso.                              |
    Tlie name and address of the court is:
    (B nombra y direeddn da la carte es):                                                                   ^“^'8 C I V 0 6 8 4 6
     SUPERIOR COURT OF THE STATE OF CA, FOR THE COUNTY OF
     SAN MATEO, 400 County Center, Redwood City, California 94063
    The name, address, and telephone number of ptaintifl’s attomey. or plaintiff without an attemey, is:                                      eivPAv
     (B nombre, la dimeo'dn y el nCimero de telitono del abogado del demandante. o del demandante quajjffJiffiBifibona^ IfjfflnTMT?
     LAW OFFICE OF MICHAEL S. HUMPHRIES, 1400 Ocean Avenue, Seal Beath;lKWlllWlS*!50^^

    DATE:                               NOV 8 7 2018                                                                                                , Deputy
    (Fecha)                                                                                                                                          fAt^ynfo;
    (Forproof of service of this summons, use Proof of Sertnee of Summons (form POS-010).)
    (Para prueba de entrega de esta citation use el formutario Proof of Service of Summons, (POS-010)).
                                     NOTICE TO THE PERSON SERVED: You are served
     ISSALl                          1. n 1 as an individual defendant
                                     2. j   \ as the person sued under foe fiditious name of fspecf^'l'


                                          3.m        on be^f of (spec/iyj:
                                              under. CSJ CCP 416.10 (corporation)                 I---\ CCP 418.60 (minor)
                                                     (~~T CCP 416.20 (defunct corporation)        { ___I CCP 416.70 (conservatee)
                                                          CCP 416.40 (association or partnership) [~^ CCP 416.90 (authorized person)
                                                 / r* 1 other ^spec/iy;.-                                               0
                                          4. i L/i by personal delivery on (dafe):                                      o
                                                                                                                                                     ' P>a«lof1
                                                                                                                                  Cedo d CM PreccAro 0 «)220.46S
      Form Mofwa ftr Msmawy Uso                                            SUMMONS                                                              wmrxdU'tMb.eapD'
        judldat CAs'd cf CaSknVa
        SUlA-lOO (Rov. Jul} 1.20091
             Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 4 of 41

I




                                                                 ENDORSED FILED
    .   1    Law Office of Michael S . Humphries
                                                                 SAN MATEO COUNTV
             Michael S. Humphries, SBN 182407
        2    1400 Ocean Avenue                                        NQV 2 7'2018
             Seal Beach, California 90740                       Clerk of the Supenur court
        3    (562) 493-0289 Phone                               Bv MIRKAP.RtVERA4^T\NEZ
             (562) 493-0371 Fax                                        DEPUTY CLERK
         4
         5
             Attorney for Plaintiff
         6   SIMON KATZ
         7
         8
                             SX7PERXOR COURT OP THE STATE OP CALIFORITXA
         9
                                    FOR THE COUNTY OF SAN MATEO
        10
        11
             SIMON KATZ,                            )      Case No. } 8 S i V 0 6 8 4 8
        12
                             Plaintiff,             )      COMPLAINT FOR DAMAGES BASED
        13                                          )      ON VIOLATIONS OF SON6-BEVERLY
                        V.                          )      CONSUMER WARRANTY ACT
        14                                          )
             BMW OF NORTH AMERICA, LLC,
        15   PETER PAN BMW,
             and DOES 1-20                             )
        16
                             Defendants.            )                          BY FAX
        17
        18   PLAINTIFF SIMON KATZ ALLEGES:
    •V 19

        20                                         I
        21
        22         Plaintiff entered into the contract in the above-entitled case in
        23   the City of San Mateo, County of San Mateo, State of California.
        24   ///
        25   ///
        26   ///
        27
        28

                                                    1

                                          COMPLAINT FOR DAMAGES
               Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 5 of 41

I




     1                                            II
     2
     3          1.    Defendant, BMW OF NORTH AMERICA, LLC, and DOES 1 to 10 is and
     4   at all times herein mentioned was a corporation organized and existing
     5   under the laws of the State of California.
     6          2.    Defendant,    PETER PAN BMW,        and DOES 11 to 20 is and at all
     7   times herein mentioned was a corporation organized and existing under
     8   the laws of the State of California.
     9
    10                FIRST CAUSE OF ACTION  BREACH OF EXPRESS WARRANTY
                      VIOLATION OF SONG-BEVERLY CONSUMER WARRANTY ACT
    11                AGAINST DEFENDANT BMW OF NORTH AMERICA, LLC, AND
                      DOES 1-10.
    12
    13
                                                  I
    14
    15
                In or about the year 2017, BMW OF NORTH AMERICA, LLC manufactured
    16
         the    following   new    motor   vehicle:        a   2017   BMW   M3,   Serial   Number
    17
         WBS8M9C50H5G42179. BMW OF NORTH AMERICA, LLC manufactured this new motor
    18
         vehicle for its eventual lease to retail lessees.                   Defendants BMW OF
    19
         NORTH AMERICA, LLC and DOES 1-10, and each of them, appended to such
    20
         vehicle an express warranty; undertaking to preserve or maintain the
    21
         utility or performance of the vehicle by means of a written statement
    22
         designed to accompany the product.
    23
    24
         ///
    25
         ///
    26
         ///
    27
    28

                                                      2

                                       COMPLAINT FOR DAMAGES
           Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 6 of 41




 1                                               II
 2
 3           On or about May 12,         2017,   in San Mateo,          California,      a retail
 4   merchant, PETER PAN BMW, leased the subject vehicle to the Plaintiff for
 5   Plaintiff's personal use, at retail for the amount of $91,537.06.                          A
 6   true copy of the lease contract between the parties is attached hereto
 7   as Exhibit A and made a part hereof by reference.
 8
 9                                               III
10
11           In   connection    with    the   lease.       Plaintiff   received    the    express
12   warranty      of   the    manufacturer      in       that   the   written    statement    of
13   Defendants, BMW OF NORTH AMERICA, LLC and DOES 1-10, and each of them,
14   described above, accompanied the product.
15
16                                                IV
17
18           Within the express warranty period. Plaintiff discovered that said
19   automobile      failed    to   conform to        the manufacturer's         and   retailer's
20   specifications, in that the 2017 BMW M3 was defectively manufactured,
21   designed or assembled. Plaintiff thereon attempted to act on Defendants I
22   express warranty,        as subject to the requirements of the Song-Beverly
23   Act, under which Defendants BMW OF NORTH AMERICA, LLC and DOES 1-10, and
24   each of them, were required to and did maintain local service and repair
25   facilities.
26
27   ///

28   ///

                                                      3

                                       COMPLAINT FOR DAMAGES
           Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 7 of 41




 1
 2                                             V
 3
 4          However,   within the express warranty period Defendants,             BMW OF
 5   NORTH AMERICA, LLC and DOES 1-10, and each of them, willfully violated
 6   the provisions of the Song-Beverly Consumer Warranty Act and breached
 7   the express warranty made to Plaintiff, in that Defendants BMW OF NORTH
 8   AMERICA,    LLC and DOES 1-10,       and each of them,     failed to conform the
 9   vehicle to their express warranty within a reasonable number of attempts
10   or within 30 days,       Also, BMW OF NORTH AMERICA, LLC and DOES 1-10, and
11   each of them, failed to return the consideration paid by Plaintiff, or
12   failed to replace the defective automobile.              Plaintiff performed all
13   conditions precedent necessary to require the contractual performance
14   of    services    by   Defendants.     Within   the     express   warranty   period.
15   Plaintiff gave notification to Defendants of their express warranty
16   breach, but Defendants, although receiving such notification, failed to
17   replace such automobile or return consideration paid, although Plaintiff
18   persisted in reminding Defendants of their warranty obligations.
19
20                                            VI
21
22          Plaintiff was damaged as a         result   of    such willful breach and
23   violation in that Plaintiff is obligated to the lender , under the lease
24   contract, in the amount of $91,537.06.
25
26   ///
27   ///

28   ///

                                               4

                                   COMPLAINT FOR DAMAGES
           Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 8 of 41




 1                                         VII
 2
 3          By reason of Defendants    failure to restore the consideration paid
 4   by Plaintiff,     Plaintiff has been specifically damaged in the sum of
 5   $91,537.06. Pursuant to California Civil Code Section 1794,             Plaintiff
 6   is entitled to actual damages and a civil penalty which shall not exceed
 7   two times the amount of actual damages and reasonable attorney fees
 8   according to proof.
 9
10                SECOND CAUSE OF ACTION - BREACH OF IMPLIED WARRANTY
                  VIOLATION OF SONG-BEVERLY CONSUMER WARRANTY ACT
11                AGAINST DEFENDANT BMW OF NORTH AMERICA, LLC, PETER
                  PAN BMW AND DOES 1-20.
12
13
                                             I
14
15
            Plaintiff refers to the First Cause of Action and incorporates it
16
     as a part hereof.     In or about the year 2017, BMW OF NORTH AMERICA, LLC
17
     manufactured the following new motor vehicle:          a 2017 BMW M3,      Serial
18
     Number WBS8M9C50H5G42179. BMW OF NORTH AMERICA, LLC manufactured this
19
     new motor vehicle for its eventual lease to retail lessees.        Defendants
20
     BMW OF NORTH AMERICA, LLC and PETER PAN BMW appended to such vehicle an
21
     express warranty; undertaking to preserve or maintain the utility or
22
     performance of the vehicle by means of a written statement designed to
23
     accompany the product.
24
25
     ///
26
     ///
27
     ///
28

                                             5

                                  COMPLAINT FOR DAMAGES
           Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 9 of 41




1                                                  II
2
3           On or about May 12,           2017,   in San Mateo,         California,       a   retail
4    merchant, PETER PAN BMW, leased the subject vehicle to the Plaintiff for
 5   Plaintiff’s personal use,            at retail for the amount of $91,537.06.                  A
 6   true copy of the lease contract between the parties is attached hereto
 7   as Exhibit A and made a part hereof by reference.
 8
 9                                                III
10
11          In    connection      with   the   lease.       Plaintiff   received    the       express
12   warranty      of     the    manufacturer     in       that   the   written    statement       of
13   Defendants,        BMW OF NORTH AMERICA, LLC and PETER PAN BMW and DOES 1-20
14   described above, accompanied the product,                    In addition and by operation
15   of    law,   the    vehicle      came accompanied by the           implied warranties of
16   merchantability and fitness for a particular purpose of defendants BMW
17   OF NORTH AMERICA, LLC, PETER PAN BMW and DOES 1-20, and each of them.
18
19                                                 IV
20
21          Within the implied warranty period. Plaintiff discovered that said
22   automobile         failed   to   conform to       the manufacturer's         and   retailer's
23   specifications, in that the 2017 BMW M3 was defectively manufactured,
24   designed or assembled and the subject vehicle was not merchantable and
25   not fit for its ordinary, intended or particular purpose.
26
27   ///
28   ///

                                                       6

                                         COMPLAINT FOR DAMAGES
           Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 10 of 41




 1                                           V
 2
 3           However, within the implied warranty period Defendants, BMW OF
 4   NORTH AMERICA, LLC and PETER PAN BMW and DOES 1-20, and each of them,
 5   violated the provisions of the Song-Beverly Consumer Warranty Act and
 6   breached the implied warranties made to Plaintiff, in that the subject
 7   vehicle manufactured by Defendant BMW OF NORTH AMERICA, LLC and leased
 8   at retail by Defendant PETER PAN BMW, was defective and not merchantable
 9   and not fit for its ordinary, intended or particular purpose.
10
11                                          VI
12
13           Plaintiff was damaged as a result of such willful breach and
14   violation in that Plaintiff is obligated to the lender , under the lease
15   contract, in the amount of $91,537.06.
16
17                                          VII
18
19           By reason of Defendants    failure to restore the consideration paid
20   by Plaintiff,     Plaintiff has been specifically damaged in the sum of
21   $91,537.06. Pursuant to California Civil Code Section 1794, Plaintiff
22   is entitled to actual damages and a civil penalty which shall not exceed
23   two times the amount of actual damages and reasonable attorney fees
24   according to proof.
25
26   ///
27   ///

28   ///

                                              7

                                   COMPLAINT FOR DAMAGES
        Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 11 of 41




1         WHEREFORE,     Plaintiff prays for judgment on the First Cause of
2    Action as follows;
3         1.      For three times general damages according to proof as provided
 4   by California Civil Code beginning at 1794.
 5        2.      For incidental and consequential damages pursuant to Civil
 6   Code §1794    (b)(1) and (2) in an amount to be determined by the court.
 7        3.      For reasonable attorney's fees as provided by California Civil
 8   Code Section 1794.
 9        4.      For costs of suit herein.
10        5.      For   such other    and   further   relief    as   the Court may deem
11   proper.
12
13        Plaintiff prays for judgment on the Second Cause of Action as
14   follows;
15        1.      For   general   damages    according    to    proof   as   provided   by
16   California Civil Code beginning at 1794.
17        2.      For incidental and consequential damages pursuant to Civil
18   Code §1794    (b)(1) and (2) in an amount to be determined by the court.
19        3.      For reasonable attorney's fees as provided by California Civil
20   Code Section 1794.
21        4.      For costs of suit herein.
22        5.      For   such other    and   further    relief   as   the Court may deem
23   proper.
24
25   DATED:     October 30. 2018               By,              S'
                                                      MICHAEL S. HUMPffRfES
26                                                    Attorney for Plaintiff
27

28

                                                8

                                     COMPLAINT FOR DAMAGES
Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 12 of 41




EXHIBIT A
                                                  1




              *
                Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 13 of 41




BMW Financial Services NA, LLC - lease agreement
Motor Vehicle Lease Agreement (Closed End) - Cafifornia
mmm
Lessor (Center) Name and Address                     Lessee and Co^Lessee Name and Address
                                                                                              %
                                                                                                           Vehicle Garaging Address Of DiUerern)
Peter Pan BMW                                        Simon Katz
2695 EL CAMINO REAL                                  23 PInnada S(
                                                     South San Frandsco CA S4080
                                                                                                            BilGng Address (if Dijlerenl)
 SAN MATEO CA 94403




 THERE IS NO COOLING OFF PERIOD. CalUomla law does rtot provide fora ‘'cooling efP or other cancellation period        vehicle leases. Therefore,
 you cannot later cancel this teaso simply because you change your mind, decided the vehicle costs too much, or wish ^ouhbd acquired a dltferenl
 vehicle. You may cancel this ioaso only evith iho agroomant of the lessor or for legal cause, such as frau±          \   \



                                                                                                       z
2. Agreement to Lease. This Motor Vehicle Lease Agr eentenl (“LeaseT Is antorod into between the lessee and cO'lcssm(~L6S5€ir)^d ihele^sor (“Lessor')
named above. Unless otherwise spociried, “I," "me* and “my" refer to the Lrnseo and "you" and ‘Vour" refer to the Lessor or Lessor’s a^ig^e.    (fcle* refers
lo fho leased vehicle described below. ‘'Assignee* relci s to 8MW Financial Services NA, LLC t>0MV7TS'4^qr, if this box is checked Q lo^iranciah^ervicos
VohideTrust. BMW FS will adntinistor ibis Lease on behalf of itself or any assignee. The cona^rfww lease disdio^res contained in this Loose ar^     in behalf
of Lessor and its successors or assigrreos.


3. Date of Lease, Lease Term and Scheduled Maturity Dote. This Lease Is entered fnit^ QS>i2/20i7 lor die              ilod Lease Teim of               months with a
Scheduled Maturity Date of 05/12/2020 .


                                                                                                                          :i
                                                                                                                         J5a'
 A. Leased Vehicle Model Year      MaKo&ft/lodcl                                                                          Pi1m3ry0Persorel, Famify or Household
 0Ne>v DDcmo 20i7                  BMW M3 Sedan              WBSaM3C50H5G4217g                                            Use: □ Business, Commercial or
 □Used                                                                                                                             Agricultural
 □ Tolophotu)      CiCOPlayer        □                           .r<Specify)   j                               fsi^M           □                          (specify)
 B. Trade-In       fAjdd Year   Make                   Models                      .,^greeduBOT Valued Prior Cr«fitorLe8SoBalar>ce             Net Trade-In Vahic
                                                                                                  0.00 V       >              0-00                         0.00


                                                        77                                        \



This box is for use by or'pginal Lessor and mo to mcmoriaflze tra^-in, tum-in and other indh/idu^zod     troomonts. If r>orto, enter "None" or "N/A". Assignee
wrill not bo obligated for agreements disdosod in mis box.\      \                             /   /

                                                                                                       I be void, and Lbssoo shall return vohlclo on
     domartd.




                                                                                         4.



 Z70<«lDV^3)tCA)                                                                                                                                          Page 1 ol'




                                                                                                                                                                       j
                    Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 14 of 41



iW

          :; S5ll
                                         I My firsl monthly payment of
                                         1 S     i.Q?5 6fe is due on
                                                                                                                        m
                                                                                          A. Disposition Fee (if i do not
                                                                                          purchase the Vehido)         S 350.00
                                                                                                                                                                              I


                                            osa?/2at.7 foBcwmdbv         %%
                                           paymofUsoTS        l. Q2S. efi duo oo           0.                    H/h    s     O.QO
                                           the.      12     day of each month.
                                           The toted of my monthly payments Is
s                           2,000.00                                                       TOTAL                        S       nn    $                     38.248.to

                                                                                   s&si£L'^
                                                                                    I         rffj
                                                                           ri V.
A. Amount 0u8 at Loaso Signing or Dertvery                                     A. Gross Capitalized Cost. The sgroed upon value of (heyetucle
   I. Cap'italized Cost Reduction                   S           184 .84
                                                                                  t$-Bi-r276.24i and any hems I pay for over the Lease Term
  Z. First Monthly Payment                          S      TTozsTbF
                                                                  0.00            (such as taxes, fees, service contracts, Irrsurance. aM amA
  3. RcfundableSccurityDoposit                      S
                                                                  0.00            outstanding |Mk>r credit or lease balartce)           \
  4. Initial Titio Fees                             S
   5. Initial Registration Foes                     S             0.00            fSea Section 13 for an rtemization of this ampunll. t       $.             92.201.24
  6l Initial Liconso Foes                           S           feT&Totr       B. Capitalized Cost Reduction. The amount of any net
   7. SalesA./scTax                                 s             7.40            trade-in allowance, rebate, rancash credh, or cash
  8. Acquisition Fee (if not capitalized)           s             0.00            I pay that reduces the Gross Capitalized Cost.                                   IR/ 4,1
  9. Etecironic Vehido Ro^irallon ot                                               C. Adjusted Capitalized Cest.'niVamouiil used in—-
      Transfer Charge (not agovemmental fee)                                          calcutaiing my Base Uon Ody^Paym mt.                                    0? ni£ 4ft
                                                                                                                                                  = S.
        (if not capitalized) Pad totPEALERTRACS                  29.00
                                                                                   D. Restduef Value. The value of the         ill the eitdof
 10. Sales Tax on C^U^izod Cost Reduction           S            n.io
  II. Oocumont^ocossingCharge                       S            nnoo                 the Lease used in calculating my Base Moniiily Payment.
                                                                                   E. Depredation artd                   Amounts. The
                                                                                                                                                  X                fei \ IP
       (not a govemmonial fee) (if not capitalized)
                                                                  7.00
  12. Calitor^a Tice Foe                            s                                 amo^mt charged foptfTe Vehicle’s debire in v^ue
     13. Theft Deterrent Device                     s             u. uu
                                                                  vToTT               through normal umand.ferTnhe(JterTrs^ld over the
 14. Theft Deterrent Device                         s             u.uu                Lease Term, /       /             \    \                     =s         27.403,10
 15. Surface ProtociionPiodiJCi                     S
 16. Surface Protection Product                     S             0.00             F. RentChai            imourrt chargedm edc ttion to the
 17.                                                $             o.ou                Oeproct^n an^any Amortcod Ambunts                            *$,          6,394.42
 18.                                                s           O.DO               0. Total^BasoWonthly Payment. Th^eprociation
 19.                                                S           0.00                                                                                          33,797.52
 20.                                                $           0.00
                                                                                      and    Amcmj^ Amounts pli^che Rrini Charge.                  = $.
                                                                                   K. LooseTt^metwvThemifitbQyofpayi^nts In rrry Lease.              ♦         36
TOTAL                                               $       2,OOP.00
                                                                                                                                                                  938.82
                                                                                   I. Base Momt((y Payment.y            /
 B. Hovr die Amount Due at Lease Signing or DcRvory Will Bo Paid                   J. Sales/DsoT^tv                  /                             ♦ S.            86,94
    1. Net Trada-lir AIlowBncD                  S             0.00                                                                                                  0.00
   2. Robalos and Noncash Credits               $        1,000.00
                                                                                                                                                               1,025.6^' i
   3. Amount to be Paid in Cash                 S        1.OOP.00              Jks. ToialMnMfify Psymi                                             = $,
 TOTAL                                          S        2. onn orT
                                                              7
                                                             Z                                               X          X         X
          Early Terminatioa I may have to pay a substantial chharae \ij(end this Lease early. Thb'^arg^ay be up lo'Ve^jal thousand dollars. The actual
          charge w91 dopertd on when the Lease is terminatedl/Tr» p«rfler I end the Lease, the grmer this charge Is lik<^ to
                                                                                                                          t be.

 11. Excossivo Wear and Uso. I may be charged for exgessA^ wear based on your startdards l(^ normal uso and for mileage in excess of total mites over the
     sohcdiHcd Loa&fl Term of     36.019 miles, at dip ratetof      30 cents per mile.
 12. Purchase Option at End of Lease Term, lhave an dpiion\ppurchaseihoVahicie(‘‘asts")at heS heduled Termination of the Lease for its Residual V.7luo
     ofS     54.6t3.30. The purdtdse option prtco docs ujt tnmdo ofltcia! fees, such as those for raxesiiUe, registration and Hocnsoftags. See Section 27 for more
          infortnaiion.
 Other Important Tonris. See etl pages of this Lease (or a       ^nair.            ation on early terTrsnat^, piuchaso options, and maintenanco rosponsibiSties,
 warranties, late and default char^is, insuranco, and any s      rmintt            4japplicablB.       y      /                                                                   1


                                                                                                                                                                                  1
    A. Agreed Upon value of Vehra a:       lipped at the                                        L Servk» Contract                                    s.              O.PO
       Time of Lease Signing /       /                     s.       83<^7^24                    M. Prior Credit or Lease Balance*                    S.              0.00
    B. Agreed Upon Value Of Ea;hA(Eessory and item of                  \                        N. Bectronic Vehicle Registration or Transfer Charge $               0.00
       Optional Eqtupmeni Orig nal L^or Agrees to                                                  (not a governmental fee)
       Add to the Vehide after t^ase ^igning                                                    O. Acquisition Fee                                   $              925.00
                                                           S.            0.0 I                  P.   Oitwr                                            S.              0.00
                                                           s.          / O.Qb                   Q.   Other                                              $.            O.OQ
                                   XX      X               S.
                                                           S        Z
                                                                      ) o.>6o
                                                                         <Xoo
                                                                                                R-   Other                                              $.            0.00
                                                                                                                                                                      0.00
                                                                                                S.   Other
     C. TotalAgreodUponValuoofVehcte                       S     ✓’^81.2/6.21                   T. Olhrw______                                          s.            0.00
                                                           S             0.00                   U. Olhar                                                $.            0.00
     D.   Intial Thia, Liconso & Regislretion F^bs.,,
     E.   Sales/Use Tax                                    S.            Q.OO                   V. Other_______                                         $.            0.00
     F.   FcdoralLuxuryTax                                 S.            0.00                   W. Other_______                                         s.            0.00
                                                                         0.00                                                                           $.            0.00
     G.   Sales Taor on CapHaOzed Cost Reduction        1                                       X. Other_______
     H.   DocumentProcessingCharge (notagcMemmcntalfee) S                0.00                   Y. Other________                                        s,            0.00
     I.   Maintenance Agreement                         S                0.00                   TOTAL GROSS CAPlTAUZeO COST (C through Y)                $,      93.201.24
     J.   Mechanical Breakdown Protection               s.               0.00                   *Leave blank unless Lessor has paid prior credit or lease balance.
     K.   Boenfled Warranty                             s                0.00


 Z20<*ttAtt3)tCAl                                                                                                                                                  Page 2 ol v
              Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 15 of 41




S.                           Trts is an estimate of the totaf amount I agree to pay for officiat and ficensQ foes, legtstration, tiila and tanes (rnduding porsonat property
taxesiover the Leaso Term, sxiheltier IncSuded in my Mor^hty Payment Amount Duo at Loase Signing or Delivery, or soparatetybiOed. The actual total of Official ^oos
and Taxes may be higher or to\ver, depending on the tax rates in effect or the vduo of dto Vehide at the time a fao or ta» is assessed. This estimate is based on my
G^aging Addressand may incroaso if I move 0/ if tax rates change. For some of Ptese items, you may invdeo me after the taxing authority has billed you. sometimes
after the tease ternurtates.




I am rrol required to buy any of the optional products and services listed below. Theso products antUor services wlD not
                                                                                                                             WWM    provided unless I Chech the
                                                                                                                                                               g

^roprlate box, fUi in ail necessary information, initial below and I am accepted by the Provider. Because thase products a . - services arartoi provided by
tno Lessor, I understand that I must pursue al related matters, including returtds, through iho listed Provider. By initialing, ^low I ^reethail have received
and read a notice of the terms of the product or service arKl i want to obtain tho product or sorted for tho charge shr ' I. A pbnion of the charge may be
retained by Lessor (Center).
□ Maintenance Agreement                                                                        0       S                    SUii
                                         Prowder                              Term (Months)            Charge                              }/Co*Lessce Iniiials
□ Mechanical Breakdo\vn ProtocUon                                                              Q       $                    0 .no
                                         Provider                             Term (Months)            Charge                        Le^seefCo'Lessee Initials
D                                                                                                      0       S.
                                           Provider                                 Term (Months)             Ch^&                             .es!       |•Lossee iniiials
Mfloago Anewance/Rofund.                                                                                         /
                      i agree to this Mileage Altowanco for lha ler m of this Lease. My Monthly Paymontend Res!9i3atVatuofor4h(              ipse hi .boon
                      calculated, in part, by using this Mileage Allowance.
□ If this box is chocked. I have elected a high Mileage Allowance. < may receive a refund of _             1^^ I fame per unused mile for the unbspd mileb^tetween
                  0 milos and                     2. miles, unless (a) the Vehicle is considerod a l   loss unde^Rty msurance coverago due to ^Tarntge, mefi or
destruction, (b) I dofautt, (c> I torminatB this Lease earty, (d) > purchase the Vehicle, or (o) ih^fund i         than^. Any refund vrill be reduced t^'Q^amount
I owo under this Lease at iho Scheduled Tamrlnation.                                              /
                                                                                              z                         T


                                                                                   V^Cta is subject to im sttmard manu^lurot's new vehicle warranty.
T?>o Vehicte is also covered by tho foltoiving. if checked:
Ci Ronnoinderot tha startdara martufacturers new vehicle svarraniy if tho VeWaaJs not aTt^ vehicle.
■j
UNLESS A LESSOR’S WARRANTY IS DISCLOSED ABOVE, LESSOR, TO THE     :nt permitteo by law, makes no warranties or
REPRESENTATIONS, EITHER EXPRESSED OR IMPLIED, AS TO THE VEHICLE        OF rT0>ARTS OR ACCESSORIES AND(2) MAKES NO
WARRANTY OF MERCHANTABlLnY OR FITNESS OF THE VEHICLE FOR ANY PAflTI tpVR PO^P^E.) ACKNOWLEDGE THAT I AM LEASING
THE VEHICLE FROM THE LESSOR “AS IS.”



I agree to maintain the insurartce coverage described in »c1  Q. 1 affirm that su^ ins ice i^n force on II                      [0 of this Lease. I authoiize Lessor and its
assignees to speak to my insurance agent or company, and ady future insurance agents 0 nmpmles, about'                          MBisge for the leased Vehicle.
 ceico                                                       / 4     759679
 Insurance Company                                              Pdicy No.                                            Coverage Verined (Center Employee’s irtitials)
                                                                                                                                 (800)841^000
 Agent Name                                        Address                                                                      Phone No.
                                                          \i tn<;^nccin(o@bmwfe.Com 01 fjxtcd to BSlJ-lZS-WSB.
 All mailers i eqardinq hrsuranca should bo sent by e-mail t
                                                                \       \                              1     7
18. VehicleUso. tagroonot tousp^orpenmiiothpl’s tousaj'fhB Vehicler                      ■myirf^ranc^^reement, damage repair estimate, or before authorizing any
(a) in any way that violates the loyfor tf^amis.^<TTy insurance poto or                   damage .rE^r wodu KI hsue not had the ropairs made before (he Vehicle
this Lease; (b) to transport gcodpw peofSfe for hiroTlease or rental to otK«             js.rennited at or before the end of lha scheduled Lease Term, l will pay the
(c) outside the state where it w^first SfUed for nx>fe than 30 days wilhoul your          estimated cost of such repairs to restore (he Vehicle to its pre'damage
prior written corrscni; or (d) oiislde^o United States, except for le^alhanSO             condition, even if the ropers are made after the Vehicle is returned.
days m Canada. I wifi not allmv an ^insurod person to operate il^Vel^to at
any lime, or allo’rv any third po^, <^er than my spouse, to operaiothe Vt^cle             If the Vehicle's odometer becomes inoperative or maffunciions, I agree to
without wiilion permission hiim        I will not pl^slcally change tha Vehidje's         rrotify you and have the odometer repaired within 30 days, i agree not to
body or inicriorin nnywayuraessuust get your wrinenconsent. \                \            make any alterations (hat decrease the Veh'K^e’s value or usefulness or lhai
                                                                                          vwlate tho low. If I add nomstanttord equiprrrent to the Vchido. I vrilt return it to
19. Vehlcfo Maintenance, S^lCQ^Repa)rs, and Rocondhkmlr            I amoo                 original maru/faciurer spocfficalions before the and of ihc Lease Term. If the
to maintain, service, repair, a?ld recondition tho Vehicle during > L^se                  non.standard equipment cannot be removed or n:iodi<ied without decreasing
Term with new and genuino marWactur^^s original equipment ^plac           It              the Vehicle's value or usefulness when the Vehicle is returned to you, the
parts as rocommonded in the Venfqle own|0<S manual. I will           iplete               equipment will becomo youi property, and I may be billed in accordance wtih
m^ntenanca records and return therWilh tho                                                fiflrtinn.T? below. You may inspect Ihe Vehicle at any reasonable lirrte.

1 am responsible for repairs of all cQ^^ision^oc;^dent. arpT-dfher physical                     NO PHYSICAL DAMAGE OR UABILITY INSURANCE
damage that is not a rosult of normal wear and usoTTfieso repairs include,                      COVERAGE FOR BODILY INJURY OR PROPERTY
but are not limited to, those necessary to return tho Vehicle to its pre-damage                 DAMAGE CAUSED TO OTHERS IS INCLUDED IN
condition, including, but not flmiicd to, ropalftrig damage to enorior porwjteand               THIS LEASE.
comporienR, structural compononis, vehide safety systems such as airbag
systems and soatbefts, and tiro Vehicle's interior. AD repairs must be made               20. Required Insurance. During tho term of this Lease and unia I return
vnth rww and genuino manufacturer's original cqulpmoni replacement parts.                 tho Vehicle, I agree to maintain tho following types and amounts of primary
I win discuss fheso requiromonls with my insurance company prior lo signing               insurance: (a) personal Babifity (or bodBy injuiy or death to any one person for


220i3e(DGr}3)(Ca]
                                                                                                                                                                   Page 3 of 7
                Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 16 of 41



not less than $100,000 and fof any ono occurrcttco tor not tess than $300,000;               (b) 1 fail to maintain tho required irtsurattce;
(b} property damapo liabHity for not tess than $50,000: (c) comprehensivo                    (c) I fail lo return ihe Vehicle at tho crul of the Lease Term;
(iabiliiy, including fire atwJ theft, lor tho Vohicto’s actual v3tuo(payablo In cash         (d) 1 fail to k£>ep any of my promisos under this Lease;
and not by a replacoment vehicle) with a maximum deductible of Si,000;                       (e) I abandon the Vehicle;
(d) collision liability For the Vehida's actual value (payaMe in cash and r>ot by            (f) 1 or a guarantor becor^s) insoNentor die(s);
a ropbeement vehicle) with a maximum deductible of $1,000. The coverage                      (g) Any information in my credit application or a guararttor’s credit
vnQ name you as an additional insured and loss payee.) will provide you with                     appGcation is false or misleading; or
at bast 30 days advance notice of cancolbtion. You have the right to endorse                 (h) The Vehicle is subject to or threatened by seizure, conrrscaitoo. levy,
my nanto on any insurance check or settlement you receive. You also have                         or other involuntary transfer by governmental, administrairveof legal
the right to speak to my insuranco company about my insurance coverage.                          process.

Except to the extent reguired by the riKitor vehicle financial responsibility                If I am in default, you rrwty do arty or all of the following;
laws of the applicable state or otherwise by law, I acknowledge that you                     G) Terminate this Lease and my right^o possess artd use the Vehicle;
do not extend any of your motor vehicte financial responsibility or provide                  Gi) Take possession of the Vehicle by ^ method permitted by low;
msutar^co coverage to me, any authorized additional drivorts), passengers or                 GH) Pursue any other remedy pcrmfltad ay law;
third parlies through this Lease. If valid automobile liability Insurance or s^f             (iv) Dispose of any personal or othcVprotnriy in the Vehicle at the time
insurance is available on any basis for me. additiortal authorized drivorts) or any                 of repossession if I do rtot reclaim it wi\hin 10 days:
otherdrfvor and such irtsuranco or self irtsurance satisfies the appticabld state            (v) Require that I pay the sum of: (1)\ I past due Monthly Payments;
motor vehicle firkancialiesponsibiiity law. then you exterul rrone of your motor                    plus (2) any ofRcial fees and taxes se^ed or billed in connection
vehicle financbl responsibility. However, if 1 and any additional authorized                        wlih Oils Lease and the Vehicle ai anypthor amounts rreeded to
driverts) are in comi^ianco with iho terms and corrditiorts of tt^ Lease arid                       satisfy my obligations under this LVase ^xcopi Excess Wear and
if you are obligated to extend your motor vehicle ftnanciai responsibility to                       Use and Excess Milcago charges; plus (3) the arT>ount by which
mo, any additional authorized drtverts) or third parlies, then your obligation                      the Adjusted Lease Balance (explained ^SfiCtiocLliP) exceeds
is limited to the appUcabie state minimum firtsndal responsibility amourtts.                        tho Realized      uu Of IMirVeMoio.
                                                                                                                            thtryeWeto-tSoption Hi): plus (4) all of your
Unless required by law, your financial responsibility shall rtot extend to any                      expenses w taking these actions, including[. but not limited to
claim made by any passertger while rfdirrg in or on or getting rn or out of the                     expenses to iBtxwsession^lransiyrtation. s^hmo, and/or sale
VeTdcle. Your firuncial responsibifily shall r»ol extend to liabaily imposed or                     of the Vehicle; plus (5) all Ices and coITb^ coilwilons. including
 assumed by anyone under any worker's conrportsation act, plan or corrtract.                        reasonable attorneys' fees, court costs, fnlet^t, and'b^er related
                                                                                                    expeoeeS iriybfvqtg the enforcement of the term^nd co^itflions of
Except as required by low, you do not provide Personal Injury Protection, No                        th^Ns Lease, the)»iqiectionor defense of yotir inie>fii§i in        Lease
Fault Benofits or f/ledtcal Foment Coverage (PIP) or UnnsureeV Underinsured                         a Veh|pi».and all lo        you irtcur in connection tMihmy default of
Motorist Protection (UM/UIM) through this Lease. If you are required by law to                      this^ase wtdltaer           action is fn taw, equity or an adrrrinistrativo
provide PIP and/or UM/UIM, I expressly seloct such protection in the minimum                        rmiwdy. Furthermore. Hll do not pay these amounis when you ask,
fimits with maximum deductible and axpressty warvo and reject PIP and/or UM/                        vw may charge m r inlerKt at a rote not exceeding the highest lawful
UIM iimils in excess of Iho ittinlmum limits requited by lew.                                       Vale until I pay; j       I
                                                                                                    If the Vehic^ ha^an elretronic tracking devtco, I agree Oral you may
21. Roglstration, Titling, ar>d Taxos> I agree to pay registration, title, license,                 use the dovico/o find^o Vehicle.
inspection foes ar>d other official fees and taxes in connection wnih the Vehicle
vihon due, including taxes Imposed on (eos such as, but not limltod to, the              2V,yehicfb4oss or^             e. I agree to Immodiaiefy rwlify you if the Vehicle
disposition foe. You may, ai your discretion, pay these fees or taxes to protect         tsdafhqgedor         yed iyan accident, stokm, abandoned, or taken by apolico
your interost in the Vefxclo. If you pay such fees or taxes on my behalf, I agree        or othergqvemm^ntal          ncy. In that event, you reserve the right to terminate
to rolmbursoyou svhon lam billed. If I fail to reimburse you within 60 days after        this LeaseaRdmyliabifily will either be: (a) calculated under SbCUQJL2& below,
 I am billDd, then I will pay you a monthly laiechorga, until the unpaid balagcakOf-    _j(^^am in corn^(iar>co wfHi^y insurance obGgatioos; or (b) calculated under
 the fees and taxes         been paid in full The amount of each suchJptd^iwge                     ^ ebowsif I am nbOn Gomplianco v/ilh my insurance obljgatiorrs. H
win not exceed 1.5% of the oulslanding unpaid balaiKo of the fpds and taxes,             Uie Vwfe£ls stoloatt(de8trdyqd, another vehicle may be substituted In its
 then due. or tho maximum amount permitted by low, whi^^r is teBiTThe                   "piege only        agree ib4h8 suo^tution. You have no obUgation to provide
 remedies desenbed in this Section 21 are in addition lo any r^edjes you may             a stulsiitutionVehicle. If theVehid        damaged artd you do not terminate this
 have pursuant 1 o Section 23.                                  /    /                   Lease o^use         Vehido ts             tfy repairable, iagreo to make the repairs
                                                                                         in accordahea with Section 19 above at my expense.
 If I move to another location durlrrg tho Lease Term or it bopomrs necessary for
 you to correct any title or registration dcficlcricies, or to borfe ;t your interest
                                                                                  25. “Gap Amourn'* Waiver, if I am in compliance with my insurarreo
 in the Vehicle, ^^4tethcr as a result of my failure to cooperate >r other action obligationsunW ih s Lease and the Vehicle is damaged, stolen or destroyed
 or irraciion on my part, I agree to pay you a S30 service iharga in adcliilon to and considers a lot il loss urrder rrry insurance coverage, I win rwt be obligated
 the actual feas or taxes, unless prohibited by law, to proo^ re^stration, title  to pay you the              I (the difference between the Adjusted Lease
 end license documents.                                                           and tho actu^ ca^ value of the Vehide os of the date of loss) if the claim for
                                                                                  total loss rs dcluaw paid to you by my Insurance company. Howover, I vdll be
 22. Paymorrts, Lata Charge, Returned Payment Cha                  , Finds,, and  obligatod^pay^^: (1) any and ^ amounts due and owing needed to satisfy
 Traffic Tlckats. tf you do not receive my^Tik'r Monthly Payrdwt with&MD          myoijU^TOO        under this Lease (including past due Monthly Ps^mervts and
 days after ills duo, I agreo to pay a l^ charge of $3^r S*h> of t       lountol  zrnToffidai (s    artd taxes assessr^ or billed in connection with this Lease and
 tho payment that Is fata, vrhichever/s groatitpCrbtA^/o exceed any (irnTtuQ^r    the V^ef^); plus (2) any amounts (including Monthly Payments) that become
 applicable knv. if any payment i^etu idd to you unpaid for any reason^oTIf'-----duodondingrecelpt of tho insurance proceeds, iitus (3) the deductible amoutn
 any electronic debit aulhorizotipn is       paid.(agree toporyyouaS25service     under my insurance poltcy, plus (4) any onounts deducted bom tho actual
 charge per item when I am billra. .                                               cash value of the Vehicte by the insurance carrier, tf as of the date d loss, I do
                                                                    ^ \           rtolhaveaphysicaldamageinsurartcepoGcythatcomplieswiththetnsurencc
 if you receive notice ofanythjrd-p^Ty charges related to iheVehi^Gttdu^ng        requirements eel forth in this Lease, no gap amourtt vraiver applies and the
 hut not Umitod to fines, iraf^ tici eis. poking tichois, toll violatio^ tomng    amount of my liability wall be determined as set Iwth in SssJlQ£L23.
 foes, storage fees, or repair dnis), l\m1l pay you a SX service chargaper imm
 v^ether or not you pay such mird^^a^ ch^es. You may, at your dscretjon,           26. Power of Attorney. I appoint you, to the extent permitted by law, Uiiough
 pay theso charges to proiecv^ur ^erest ir> the Vehicle. If you pay such           your officer or employee, as my atiomey-in^fact. My grant of this power of
 charges oc\ my behalf, t agreo^ miri^urse you wheT> I am txlleiy ff l         to  attorney is coupled with an InteresL and is irrevocable until all obfigatkms I
  reinftbuise you within 60 days         I am oi^, then I will pay y^a m^ihly      owe under this Lease are paid in full. As my atComey-in-fa£(, you can sign
 late charge, until the unpaid balartep of su^v^ird-party              hps been    on my behalf an Cerfificates of Ownership, Regisirallon Cards, applications,
 paid in full. The amount of eadt sucNJato char                  exceecrl.5% of    affidavits, or any other docurrrer^ts required to register and properly perfect
  the outstanding unpaid botance of the mtq^rty charges ihep^ue, or the            your interest in tho Vahtcla; transfer my enlrre inteieslin the Vehicte as part ol
  mawmom amount permitted by law, whichmJ?rse.ie5sJ,futiWr agree to pay            a repossession and sale: act on my behalf in irrsuranco matters relating to Ihe
 you any and all costs you incur associated with my faituro to pay such fines,     Vehicle, including, but not Imited to, the po.ver to endorse insurance proceeds
 chorgesor uafftc trekeis. including legal costs and reasonable attorrteys' fees   checks or drafts on my behatf; and carcel any Credit Life, Croefit Disability, GAP
  as a)lGv/ed by appDcaUo law. The remedies described in tills Section 22 are      Coverage. Extended Warranty, or other optiorMl insurarco financed under this
  in addition lo any remedies you may have pursuant lo SQCti(HL23.                 {.ease, and apply the refunded premium or cost lo my outstandirtg belarrce If I
                                                                                   am in default Should en origirtal power of attorney bo necessary to occomplish
  23. Default an d Romedlos. I will be in default urvfer this Lease if:            any of the pracedlrtg, I agree lo executo a separate idsmical power of attornoy
        (a) I fail to make a Monthly Payment when due;                             document and provide you with same.

                                                                                                                                                                   Page 4 ol 7
 2?OZ«(tX)/t3)(CA)
             Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 17 of 41




37. Purchase Option, i have an option to purchase tho Vehicle AS-iS.
WHERE-tS. tt I want to buy the Vehicle, I wHi noti^/you in actvonce and agroe           The "Adjusted Lease Balance" is determined at arty given time by
to compteto any documenls you rectulre for the purchase. I also agree to                subtracting tho schoduted Beso Monthly Payments earned ihrougft
ro-rog»lof and re-titlo tho Vehldo ai my o^vn expense fn my name at the lime            the early termrnation date from the Adjusted CapruiGirod Cost amt
I purchase it If I fail to do so« you reserve tho right to caned the regisuatton.       adding to tho difference ihs cumulative Rent Charge earned through
At tho Schoduted Termiruilon of iho (.ease. Ihs purdtase price win be the               tho oarfy termination dale. The Rent Oiargs Is calculated according to
Residual Value (Section tQXJt. Prior to the end of the l.e3se Term, the purdrase        the 'constant yield method". Under the constant yield method, each
price will be the Adjusted Lease Balance (Section 30>. In either case, i agree to       month's rent charge is earned irt 8dv8t>ce by multipf^rrg the constant
aisopay any other amounts duo or outsrandlrtg under thoLease at the time of             rate implicit in the Leaso times tho Adjusted Leaso Balance. The Rent
purchase sue!) as anyohicial foes, unpaid Monthly Payments or late charges.             Charge calculations aro based on the as^mptkm that Lessor will reccK'O
                                                                                        tho Monthly Paymonts on the exact dy< Its.
28. Vehicio Return. IFldonotpurch3SQihoVehide,lsgreetoretumiito
tho place you specif with all parts and accessories and in good worKIng order.      31. Realized Value of tho Vehicle, nor the purpose of calculating my
Upon return, I agree to compleia end sign an odometer disclosure statement          Early Terminaiior> liability (Section 3DL Urn Resized Value of the VeNcle is
and a vohlcto inspection report, vrhtch may be used in dctemtlrting ar^ excess      (a) (he price you receive for ihe Vehicle uwKi deposition in a commeicialty
wear and uso andlor excess mileage. If I do not return the Vohicte at ihe end       reasonable manner or (b) a pnee agreed \p by             I and mo in a separate
of my Lease Term, I am in default and will contmue to pay an amount equal to        writing, (t the Vehicte is a total loss ss set fonh in   rilCQXj^ above and t am
the Monthly P^mant for each month until the time that I rotum the Vehide.           in compliance with my insurance obfigattonutho ^rrtount ol any deductible
Paymont of this amount does not givo mo tho right to Keep the VehteJo nor           and the proceeds of the setUoment of iho insuf^ceVlaim you recolvo are (ho
does it automatically extend this Lease.                                            "Roaiizod Vatue." The Roatiaed Value may also be dcWmlned by an appraisal
                                                                                    of the wholos^a value ^ the Vchidajybich I mw obinln, at my own expense
29. SchodulodTormlnationofthaLease. UnlcssItciminatemyLeasoearty                    fiom a profosstonaL (impendent appraiset*^TbTObte to both of us. If 1 obtaii^
or purchase tho Vehicto, my Leaso win temvnato on the Scheduled Maturity            such an appraisal notiiatoLlhan 3 days before the date of ^phedulod disposiiion
Date, at wNch time, I agree to pay you: (a) a S3Sd Disposition Fee, plus            of the Vehtcla by you, the appr^el        beihe’fnoteridbindihgReaiizedVafuo.
(b) any unpaid Monthly Payments then due and other amounts needed to
satisfy my oti^aiionsurrOer this Loose, ptus(c) arr/ Excess Mfleago and Excess      32. Excossfve^fifoac.^ d Use. I agree to pay you thb^^sts ^fll repairs
Woar and Use ctarQBsfSecticn 111, plus (d) any offtctal fees or taxes assessed      to the Vehid^»ifr» are no ['the result of normal wear arrd usBivWhetMr or not
or billed in connoction with this Leaso.                                            you actuajljf repair the Vehl        Excessive wear and use inclubesJ>ut is not
                                                                                    (imitodt
30. Ea/ty Tormination of tho Leaso. I may termiriate this Leaso at any time                     ino^rative ele^ical oAmechanical parts:
by purchasing iho Vehiclo (Section 27f or by leutmlng the Vehiclo to a location          (0) ^ted. scratched clapped, rusted, pitied, brrAen or mismatched
solecicd by yoii, If I am in tVII compliance with the Lease and satisfy all of my             yboQ^ parts, painL uehidp identification items, trim or grill woih;
Early Termination obligations. If < do not purchase the Vahicie, I may choose             (cy non.functiofOTg,^rat^8d, cracked, pitted or broken glass or Qghts:
ono of tho folkhving options to doicrmino my Early Termination liability                  (m missing equipment, (uvts, accessories or adornments;
                                                                                          (e^torn, domagw burnod, oc stained interior
      Option A. I agree to pay tho sum of: (1) all rentaining Monthly Payments;           In r«^lr of arw^domMe tttat makes tl^ Vehicle unlawful or unsalc to
      plus (2) any past duo Monthly Payments; plus (3) any ofTicial fees and             V      drMo,       /      /
      taxes assessed or biited in conrtociion with this Lease and the Vatticle                                  i^mstallatton or removal of non-manufocturer, after-
      and any other amounts r>oodod to satisfy my obligaiions urvlor iltis Lease;                    ket or re^coment parts;
      plus (4) any Excess Wear and Use and Excess Mileage Charges; plus ^                 (h) d t^8r<ncm<;[ing damage to lha engine) due to failure to m^taln
      a S3500isposttion Fee. However, should my Early Tcrminali^biaiEniity                      the Vehicte in a      rdaiwo with Section, 19: at
      calculated under ihis Option exceed what 1 would havo owedhadlsoiecied                     tires wltliKBad     hh of less than 1)B" remaining at ihe shallowest
      Option B. you will waivo Iho difference and my liability wjlToe cappetTIT                     tnL and/oN^^ thav^te not all of the same gtade, quantity or
      Option B.                                                /                                qi       as thoselSteIr      [Mrirn the Vchicte.
                                                                                     Olfaltbf;            tcesswear          .excess mileage or other leaseerxlcharges
      Option 8.1 agree to pay the sum ol: (1) arty past due Montw Payntonts;         within thi             t (he due dahf iridicatod on my end of lease bill, I will pay
      plus (2> any offidaS fees and taxes assessed or bilh» in cwnection with        you interesten (hdi unpaid balance of these charges at the rate of 18 percent
      this Lease and the Vohccla and any other amounts iKedm to satisfy my           per annum, iXperrmted by law. or lha maximum rate permiticcl if less, until
      obligations under this Lease except Excess Wear md tJso and Excess             paid in full. \         I
      MDeago charges; plus (3) a $350 Disposition Feo-,lptus U) (he amount
      by v/hich the Adjusted Lease Balance (explained mlovA exceeds (he              1 agree to pay state  local taxes that may be due on amounts owed for lease
      Realized Value of the Vehldo (Section 3 U.            \    \                   end charges.irKtufling bu) not Gmitsd lo excess woar and use and excess
                                                                                     mifeagafee^         /
 UndOT either option, you may apt^y somo or 8l) of my Seckfrity Ooposit to
 what I owe and I will romain Tiable for pocsonel pegge rty tax^that rn^y^
 assessed and/or billed after the Leas^4#minaiQS. /


 i                                                                                                                   il!
 33. IndemniTrcatlon. (agreyf to imemnify, defend and hold youparmtess               37. Other Terms. Walvgt. Younraywatwemdetaycntoicomenlofyouirights
 from all claims, Habilitlira, swts, lasses, damages and exponsMr'tinc^dng           under this Leaso without affecting your rights on future dofaulls. SevBrabilitv.
 attorney's foes and court cosk) inching, butnotiimficd to.daim&'conccmng            Any pan of this Lease that is not enforceable Shaf) not affect the validity of
 the condition, maintenance,jus8, ownership or operation of the ^hicla or            the remainder of this Leaso. Jen'm Liability, ir more than one Lessee signs this
 claims made under t(\estrictUtabilAy doctrine.                   \                  Lease, each Lessee shall be jointty and soveraDy liable for all obligations under
                                                                                     this Lease, r'lhninn nf I .-nv. Except as may Otherwise be provided by taw, this
 34. RofundabloSocurityDeposlDsYou may use spmeor all of mySectmty                   Lease will bo subject to (he laws of the state where I sign it. In the event that
 Deposit lo pay any amount I ^e unW this Lease .it the end of^ Lease                 both parties agree not to arbitrate in accordance with SKtionPa below, arty
 Term Of upon oarty (erminatior^f the tease. 1 wHi not earn any.mter^t on            dispute shall bo brought in a court located in the state where I signed the
 my Security Deposit. After ( havo'p^ all rnyobligaiiors undtn thi^ease,             Lease. Entire Agreament. This Lease describes all agreements behween us
 you will refund to me any part of m^^ritv DSposit thaLis'frot u^iro to pay          with respect (o the Lease of the Vehicle. AD prior agreements, whether oral or
 v4>3tl owe you.                                                                     in writing, are superseded. Malnramlno Pavmonts. I may not change or stop
                                                                                     any Monthly Payments (or af>y rei5Son,€v€n if I do not receive on invoice, and
 35. Assignment. You may assign your interests unoef misLeaso without my             evenif the Vehide is stolen, destroyed, seized by the government or the court,
 consent I MAY NOT TRANSFERORSUBLEASETHtSVEHICLETOATHlRU                             exporfences mechanical problems, or does not satisfactorily perform. LftSSOff'a
 PARTY OR ASSIGN THE LEASE OR ANY RIGHTS UNDER IT WITHOUT                            WarrftnriR«i- | represent (hat my driver's license and lire driver's license of arn-
 VOURPRIOR WRITTEN APPROVAL.WHICH YOU MAYWITHHOID IN YOUR                            authorized drfver has not been revoked or suspended within tho last 5 years.
 SOLE JUDGMENT.                                                                      I promise that I have given a true Amount Ov^d for any vehicle traded in. If
                                                                                      (he correct Prior Credit or Lease Balance is more than (he amount shown in
 36. Notices, AlIcorr0spondenceandnoiicosw.WbesenitomoatfnyBifrtng                   Rnriinn 4 R I agree to pay you tho excess amount upon demand. Personal
 Address shovm on (his Lease unless I give you a different address in vtnitlng.       Property. Lessor shall not beresponsibla at any limo for any personal property

 22oa«(0(vr3)(ca>                                                                                                                                            Page S of ?
              Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 18 of 41



tn ihe Vehicle. Eschoacment. tf for any reason you nood (o oscheal ony el                  Oaimls) that are subject to erbltration and the other party filos a motion to
my funds lo an unclaimed funds departmeni, you may retain such fee as is                   compel sibiiration with the court which is granted, it will be the rasportsibility
allowablo per stato (aw.                                                                   of tho party prosecuting the Clainr>(s) to select an arbitration administraior in
                                                                                           accordance with this paragraph and commence tho arbitration procoeding irr
3B. ARBITRATIOH CLAUSE                                                                     accordance with (he administrator's rules and procedures.

PLEASE REVIEW - IMPORTANT - AFFECTS OUR LEGAL RIGHTS                                       Arbitrators shall be attorneys with at least ten years of experience or retired
                                                                                           judges and shell be selected pursuant to the appltcablo rules. The arbitrator
NOTICE: Either you or I may choose to have any dispute between us decided                  wR not be bound by judtetei rules of procedure and oxHdonco that would apply
by arbitration and rtot in n court or by jury (rial, ff a dispute is arbitrated, 1 will    in a court, nor by state or local laws that releiB to arbitration proceedings. The
give up n^ right to pariicipaie as a class rapresentative or dass member on                arbitrator will honor statutes of limitation and cl^ms of pnvilgge recognized
any Claim I may havo against you including any right (o cl^s Git»trabon or                 under appficable law. In dolermirang b'abiRry or awarding damages or otbci
any consolidation of individual arbitrations. Discovery and rights to appeal In             relief, the arbitrator will foUov/ (he applicablo/^ubstaniivo low, consistent with
arbitration are gertetaUy mote limited than in a lawsuh, and other rights you               the FAA (Federal Arbitration Act), that              apply if the matter had been
and I viOukJ have in court may not bo available in arbitration.                             brought in coun. Including, without limitation, {Mnitivo damages (which shall
                                                                                            be governed by tho ConsiituUonat slarKiWs ^ployed by the courts). The
            broadly means any claim, disputeor controversy, whoiher in contract            arbitrator may award any dunages or oihW relw or romediGS permiited by
tort, statute or otherwise, whether preexisting, present or future, between me              applicable law including equitable, tempomry and/or provisional remedies.
and you or your employees, officers, directors, affiliates, successors or as^gns,           The arbitrator shall write a brief exfriartationVol th^ grourKts for the decision.
or between meand any third parties if I assort a Oaim against such third parties            Any arbitration hearirrg that I aitend shall be wnc       ed at a place reasor\ably
in connection vrith a Claim I assort against you, vmich arises out of or relates lo         convorrlentto wherel restdo. Any court having)^           :lion may enter judgment
my credit application, tease, purchase or condition of this Vehicle, (his Lease             on the arbitrator’s award.                         v
or arry resulting transaction or relaiionsitip fmcludlng any such retalionship
vrith third parties who do not sign this Lease). Any Cfalm shad, at your or my             In ariy arbitration that ITtavoSQmmeneed.againSi you, <f the total arr^ourv.
election, be resolved by r«utral, binding arbitration and r>ot by a court action.          of my ClBim(s) is les^than S25,000; (a) you vriil pay acty ond all fees of the
However, "Claim" does not include any dispute or controversy about the                     administraior arKl/orThij'afhibatorJfJLjnake awitten re^tM^t lor you to pay
validity, onTofceabQily. coverage or scc^ of this Arbitration Clause or any                such fees; and (b) you win pay my reasonable aitohnoys' arvN^xpert witness
part thereof (Including, without limitation, the Class Action Waiver set forth             fees and costs i( otul to tho extet>t I prevail in the afbittahqp. Morioyer, you wQI
below and/or this sonienco); all such disputes or controversies arc for a court            always bear anyfcesandxpsis (including administrator ^nbq^i(rato^fees and
and not on arbiiraior to deddo. But any disputo or controversy that corwems                reasoftabla atfomeys' ande^peri witness fees and costs) thafj^ ar^eQuIreri
 the validity or enforceability of the Lease as e whole Is for the arbitrator, not         to boar (^suarn.,to4ho admrm^rator’s rules or applicable lowStf^ will rrot
 a court, to decido. in addition, “Claim'' does not irrdudo any individual action           seek rc^bursdmeni fr^^me m any fees or costs (including administrator
 brought by me In small claims court or my state's equivalent court, unless such           and l^itraTor ^oes and attt^eys'^nd expert witrxess fees and costs) that you
 aciiort is transferred, removed or oppealed to a different court. Moreover, this          incyi'on y^r own behalf or        on^ behalf in cortneciion with the arbitration.
 Arbitration Clause vrill noi apply to any Claims that are the subject of (3) adoss
 action hfod In court that is pondirtg as of the cKoctive date of this Arbitration          ^I& t^so Involves inter^te cOTtnorce and this Arbitration Clause and any
 Qause in which I am aflegod to be a member of the putath/e class {however,                 artoitr»^ hereurxder sh^be go^rrxedby the Federal Arl^ratton Act, 9 U.SC.
 you and 1 will continue to bo bound by any prior Arbitration Clause) or (b) a              41 el MQ,^rFAAT andnol l^ny slate law concerning arbitration. However.
 motion to compel arbitration filed by you against me before the offective dde              t             law as^tha sdKt antrve issues of (he Lcaso artd Vehicle shad be
 of this Arbiuaiion Clause pursuant to o prior Arbitration Clause (however, you             the ldw(of the^t^a^ whiirh this Lease was executed. The arbitrator's award
 and 1 vrill continue to be bound by any prior Arbitration Clause).                         Shan beTii:^ andmndrng^n al) parties, exc^i for any righi of appeal provided
                                                                                            by tho FA^I^pwovor, inho amount of the Claim excels $50,000 or involvos a
Class Action Waiver. Notwrilhstanding any other provision of this Lease-                   „£equost for cnjbn^tiveord^artnoryreltof that could foresee^jfyinvoSrca cost
or Arbitration Ciause, if either you or I efect to arbitrate a Claip^rilelther              or^ fit lo eithw'party excbqding $50,OCX), any party can,»fllhin 30 days after
you nor t wlQ have tho right: (a) to partlcipaio In a class adnon, mass,                    tho entr^^the awarbj^ the artaitrator, appeal the award to a three-arbrtraior
action, private attorney general action or other represen^lve^tfon^                         paqel admirV^tcred by msAdndru^t^or. TM panel shan reconsider anew atxy
court or In arbltraUon, either as a class roprose rotative ^clas^embor,                     aspebLpf ihe^tial award rbquestro by the appealing party. The deci&'wn of
or (b) to join or consolidate Claims wfth dalms of any mher Mrsons. No                      the psnbL&h^l m by majorityNK^. Reference in this arf^Iration provision to
arbitralershall havo authority to conduct any arbitranon ^violation of                      “the arbit^or" snail ntean the panel If an appeal of the arbitrator's decision
this provision. (Provided, howaver, that the Class Ac«tn waivor does net                    has been ta^tv Tm costs of such an appeal vril) be borne in occordanco with
apply to any lawsiiTtor^ministratitfo proceeding fil rdagptnstyoubya                         the precedtnapsragraph. Any Hnai decision of tho appeal panel is subject lo
state or fodoral government egoncy even when suet ag^cy Is seeklrrg                         judidal reviBwpnly s prcMded under the FAA.
roliof or> behalf of a class of tossoes including mo. This moans that you
will not havo tho right to compel arUtration of any^lair\brought by                         You and may/ratai any righls lo self-help remodfes. such as repossession.
such an agency). Tho Class Action Waiver Is matcrfal^nd ^sential to                         The exerctsepf any seff*help remedies is r>ot a "Claim" subject to aitKtratiorx,
tho arbibation o! any Cfaints between tho parties and is nort^t^rable                       nor is any imivid^l action in court by one parly that is limited to prevcniing
from this Arbitratfon Clause- If tho Class Action Waiver is Hptftorvtrgidod                 the othwxMfty from using a self-help remedy and that does not invofvo a
or found unenforceable, then this AEbtVtRTBTrClauso (owept forThi^                          requBfitior d^nagos or monetary relief of any Kind. Noiifter you rror I wolvo
sentence) shalf bo null end void wlth^spccl to such procceduVg^nibjQct                                 toxhbilreie by using self-help remedies. Tfits Artntration Clause
to tho right to appeal the llmit^on or vafidaljm of iho ClassTLcjim                         shaO^icyfl^ any termination, payoff or transfer of this Lease, and shall also
Waiver. Tho parties ecknowlo^o and^             that undOT no drcumstanc&s                  stHvffie any bankruptcy to the extent consisieni with applicable bankruptcy
wilt a class action boarbitrat^d. /                                                         law. If any part of this Arbitration Clause, other than the Class Action Waiver,
                                                                                             is doem^ or found to be unenforceable for any reason, ihe remainder shall
 1 may choose tho American Arbitration Association CAAA'), 12u Broadway,                    remain enforceable.
 New York, NY 10271, ffiiay-WiPtfl. 1-800-778-7879 or JAMS,\920 Mam
 StreoL Sufto 300. laino. CA1926^^, yyvw/^iamsadf.cofT). 1-800-352-5267 to                   Notwithstanding any other provision fot notice contained in the Lease, any
 administer tlxr arbitration. Tho rul and forms of tho AAA and JfiMS roay                    arbitration Claim or other notice provided under the rules of the arbitration
 be obtained on thoir wQbsitqs or ’ writing to these organizatiot s al jhe                   adimnistjiilQT wiD be givenloyDU at the foRowingaddress: H my Claim 'ts against
 addresses listed above. Either     or fmoy request an expedited hearing   If                the Lessor, I agree that notfco of my Claim wiD bo given to the Lessor at tho
 the applicable rules, tf tho AAAVnd            unable or unwiilirtg      as                 address specified In Soctionl of this Lease. If my Clam is against the Asslgnoe
 administrator, the parties mayag)x»upome(] ther administrator^, if thdy are                 (desigrated in Sflciion 2 of this Lease), I agreo (hat noiice of my Claim will be
 unable to agreo, a coun shall datcm^lno tho dii^riislraior. Npdomp^y may                    given at 5550 Britton Parkway, Hilliard, OH 43026. If myClatm Is against both
 serve as administrator, without the ebpsent oflShpadiesrffit adO{i(s or has                 Lessor and Assignee, I agree that both Lessor and Assigrtee wall be notified
 in place any formal or inttarmal poCcy th&t-i^inconslsient with md purports                 of my Claim at tf^ ad^ssos indicated herein.
 to override tho terms of this ArfaitratFon C)3US&HLibe_c{^a(r$ mlnistcatOf's
 rutes or other provisions ofthis Lease (including arty other artkfraUon provision
 fQlaUng to this Loose) conflicl vrith this Ajbitrafion Clause, Ihenlha provistoos
 of this Arbitration Clausa shafl control. If a party files a lawsuit in court assorting




  220£0<OGn3){CA1                                                                                                                                                   Pago 6 of 7
            Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 19 of 41




Electronic Contractiitg and Signature Acknowledgment. I agree that (i) this Lease is an electronic contract executed by the lessor
using my electronic signature, fii) my electronic signature signifies my intent to enter into this Lease and that this Lease be legally valid
and enforceable in accordance with its terms to the same extent as if I had executed this Lease using my handwritten signature arnl
(iii) the authoritative copy of this Lease {''Authoritative Copy") shall be that electronic copy that resides in a document management system
designated by the lessor lor the storage of Authoritative Copies of electronic records, which shall be deemed held by the lessor in the
ordinary course of business. Notwithstanding theforegomg, if the Authoritative Copy is converted into a paper copy which is marked by the
lessor as Uks original (the “Paper Lease"), then t acknowledge and agree that (1) my signing of this Lease with my etectronic signature also
constitutes issuance and delivery of such Paper Lease, <2) my electronic signature associated wnih this Lease, when affixed to the Paper
Lease, constitutes my tegalfy valid arid binding signature on the Paper Lease and (3) subsequent to such conversion, my oWigailons will be j
etridenced by the Paper Lease alone.
                                                                                                                              ✓   A
In this SecitQn.39, i am referred to as “You".
                                                                                          ip
                                                                                            Bjos;
                                                                                                                     \    \
                                                                                                                                                                I
You havQ tho right to return tho Vehicle, and rocolvo a refurKf of any payments made, if the credit application is not mpro^od, unioss rmnapprovai
results horn an incontploto application or from incorrect Information provided try you.                                 \
THERE IS NO COOLING OFF PERIOD. Califomla law does not provide for a “eeoUng oft” or other cancellation period ft                       Mela teases. Theroforo,
you cannot later cancel this Lease simply because you change your mirtd, decided the Vehicle costs tee much, or wish                    hM acquired a different
vehicle. You may cancel this Lease only wtth the agreement of tho Lessor or for legal cause, such as frau^
 NOTICE TO LESSEE : (1) Do not sign this Loose before you read it or if it contains any blai^spaces to be flU Al7rrt3) Ydu are entitled le a
 comploioly filled in copy of this Lease; (3) Warning- Unless a charge Is Included In this Leascfl'or.piibllc liability or property dWago insurance,
 payment (or that coverage Is not provided by this Lease.

Bjy signing belcw^y^                           e that you have read all pages of this Le^e^nd that you have receiv                                        leteiy

X_____________________________________
Lossoe
                                                                                                              \
S<n>on Katz
8y (Print Name & Title It Coiporation)                                            By-fWinl^fOTe&TrtlOtlCoft^raiii
                                                                                  7      T                    7     7
                                                                                                                                                                 iVl-.
                                                                                                                                                                 E.
I jointly and several guarantee payment and poformonco o( allpf omises contained in ihlsLoase.Optpdpfa'ault, L^sor may proceed immediately against mo without
first proceeding against IhoLessce. My liabiTity v/ili be unconditional and  not be affected byOTy setobm^t
                                                                                                       .. . t,ej(ranslon.fer>ew3iormodiricationorihi5Leasewhe{hcr
or not by (^ration of law. I wsivo ail right to notices of every kind, includirtg rights to dcmaivh^ presonuitens. I agise to pay all expenses including reasonablo
attorney's fees and legal Qxpcrrst?s) meurred by Lessor it Lessor has to enforce this Guaranty. \
 NOTICE TO L£SS££: (1) Do r>at sign this Lease befom yov'food it or if It cdtrtglns any         spabqs to be flTled In; (2) You am entitled to a
 compfotoly filled in copy of this Leaso', (3) Warning -Urtless a chargeisj^t tidied m4Ms Loas^iv pubnb41ability or property damage insuranes,
 paymentforthat coverage Is not provided by this Lo^e.                                  n.

^ stqning below^you acknotvledge that yw haw read all the page .of                                     Lease, tYtaftyou have received a completely

Gii^snWs Signatiiro: X                                                             Guarantor's SignaSurff X

                                                                                   Name

                                                                                                 ±±
Name                                                             \
                                                          \
Address                                                                            Address
                                                             \       X                         7      7
 By signing bdow, Uissor (1)lwms^_cw^nons and obligaHQQSC^^fS Lease Qrrd (^><^gns tit right, tiifo                      interest In the Vehiefe;    lis Lease lothe
                                                                                                                                                    Iter Agrieement
 between Lessor and BMVi/FS./
                   Potof Pan Bl                                                    Signature ol Authorized RepresentatNe.
 Lessor Name.




Z?0«e(OGri3)(CA|                                                                                                                                         Page 7 ol7
                Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 20 of 41




                                                                            ■I

                                                                      I.
                                    ^ A V*
                                             .........NOTICE OF CAStjlvrA-NAGEMEtsJT CONFEREN.CE.............

                                                                    ENdORSeD FILED
                                                                    SAN^TEOCOUNTY                          caseNolSC I VO 6 84 g
Simon Kate
                                                                                 'lOV 2 7,-2018
                                     vs.                         . Clerk the Superior court                              t|IAR 2 7 20t9
                                                                   By U!C MA P. RlVERfr-MAftTlNEZ^             Date:
  BMW of North America, L^, et al.
                                                                  -■*^t>ePUTY-GLERK-- •
                                                                                                         Time 9;06 a.m.

                                                                                               Dept.                      —on Tuesday 8tThursday
                                                                                               Dept.                      -on Wednesday & Friday


      You are hereby given notice of your Case Management ( onference. The date, time and department have been written above.

      1.        In accordance with applicable California Rules of M e Court and local Rules 2.3(d)l-4 and 2.3|m), you are hereby ordered
                to:    .
                      a)        Serve all named defendants and file proofs of service on those defendants with the court within 6(Mays of filing
                                the complaint (CKC 201.7).
                      b)        Serve a copy ofthls notice. Case Managem ent Statement and ADR Information Sheet on all named parties In this
                                action.
                      c)        File.and serve a completed Case Managen- ent Statement at least IS-days before the Case Management
                                Conference [CRC 212(g)]. Failure to do so r »ay result in monetary sanctions. .
                      d)        Meit and confer. In person or by telephor e, to consider each of the Issues Identified In CRC 212(f) no later than
                                30-days before the date set for the Case fv ariagement Conference.'
  ^    2. If you fail tjo follow the orders above, you are ord jred to show cause why you should not be'sanctloned. The Order
          to Show Cause hearing will be at.the same time a > the Case Management Conference hearing. Sanctions may
  _______ include mbhetary, evidentiary or Issue sanctions is well as striking pleadings and/or dismissal. '________ ^___________
     3.   Continuances of Case Management Conferences a -e highly disfavored unless good cause Is shown.
       4.        Parties rriay proceed to an appropriate dispute res ilutlon process ("ADR") by filing a Stipulation to ADR and Proposed
       .         Order (see attached form). If plaintiff files a Stipuli tion to AOR and Proposed Order electing to proceed to Judicial
                  arbitration, the Case Management Conference wll be taken off the court calendar ar\d the case will be referred to the
                . Arbitration Administrator. If plaintiffs and defend nts file a completed stipulation to another ADR process (e.g.,
                  mediation) lOt-days prior to the first-scheduled Ca :e Management Conference, the Case Management Conference will be
                  continued for 90-days to allow parties time to corr plete their ADR session. The court will notify parties of their new Case
                  Management Conference date.
        5.        If you have filed a default or a Judgment has been entered, your case is not automatically taken off Case Management
                  Conference CalendaV. If "Does", "Roes," etc. are r amed In your complaint, they must be dismissed In order to close the
                  case. lf any party Is in bankruptcy, the case Is ^yi d only as to that named party.
           6.     You a.re further ordered to appear-ln person* (ortirough your attorney of record) at the Case Management Conference
                  notlced above. You must be thoroughly familiar v Ith the case and fully authorized to proceed.
      • 7.        The Case Management Judge will Issue orders at t »e conclusion of the conference that may Include:
                           a)     ReferrItTg parties to voluntary ADR and set Ing an ADR completion date;
                           b)     Dismissing or severing claims or parties;
                           c)     Setting a trial date.
           8.     TheCase Managementjudgemaybethetrialjudgelnthlscase.

            Forfurther Infoimatlon reprdlngcase.managemeRt policies < nd procedures, see the court's website at ywwsanmateocourt.o^

            n'dephonic appearances at case management conferences are avaHt^ble bycontPCttng CourtCail, LLC. an Independent vendor, at least five business days prior
            to the scheduled conference (see attached CourtColl Information},     j                  •         ^
Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 21 of 41




      ALTERNATIVE DISPUTE RESOLUTION
              IN CIVIL CASES




                                                  f




                                                                   . It y
Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 22 of 41




    Civil Appropriate Dispute Resolution (ADR) Information Sheet
                        Superior Court of California, San Mateo County


Appropriate Dispute Resolulior) (ADR) is a way of soMng iegaf problems without going to trial. All
types of disputes can be resolved through ADR. The Court encourages you to use some form of ADR
before you proceed to trial. The most popular form of ADR is mediation. The MulU-Optson ADR Project
can help you choose the option that Is best for your case end refer you to an experienced ADR
provider.

                                          What are the Advantages of Using ADR?

         Faster— Traditional litigation can take years to complete but ADR usually takes
   weeks or months. ’
             Cheaper— Parties can save on attorneys' fees and litigation costs.
   eD        More control & flexibility — Parties choose the ADR process most appropriate for their case.
         Cooperative & less stressful - In mediation, parties cooperate to find a mutually
   agreeable solution to their dispute.

                                        What are the Disadvantages of Using ADR?

          You may go to Court anyway- If you can't resolve your case using ADR, you may still
   have to spend lime and money on your lawsuit.
            Wot free — The neutrals charge fees (except in judicial arbitration), but you may qualify
    for financial aid.

                                                Are There Different Kinds of ADR?
    <30     Mediation - A neutral person (mediator) helps the parties communicate, clarify facts,
    identify legal issues, explore settlement options and agree on a solution that is acceptable to all
    sides.'
             Judicial Arbitration - Is.an Informal hearing where a neutral person (arbitrator) reviews
    the evidence, hears arguments and makes a decision on your case. In non-binding judicial
    arbitration, parties have the right to reject the arbitrator's decision and proceed to trial. For more
    information regarding judicial arbitration, please see the attached sheet.
            Binding Arbitration - The parlies agree ahead of time to accept the arbitrator’s decision
    as final. Parties who choose binding arbitration give up their right to go to Court and theirright to
    appeal the arbitrator's decision.
    dD      Neutral Evaluation - A neutral person (evaluator) listens-to the parties, asks them
    questions about their case, reviews evidence and may hear witness testimony. The evaluator
    helps the parlies identify the most important legal issues In their case and gives them an analysis
    of the strengths and weaknesses of each side's case. Special neutral evaluation guidelines are
    available on the Court's website at www.sanmateocourtorQ/adr.
             Settlement Conference — Although similar to mediation, tile neutral (a judge) may take
    more control in, encouraging parties to settle. Settlement conferences take place at the .
    courthouse. All cases have a mandatory settlement conference approximately 2-3 weeks before
    the trial date.'

                                                                                                                                           Peso 1 of 3
                                            Appropriate Dispute Resolution Information Sheet
     Form adopted (or Mandatory Usa [CA Rulo of Court §3.32t] Local Coun Form AOR-CV4 [SepU 30t a Rovised Jan. 2013) wwwAanmaioocourLorg
Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 23 of 41




     How Does Voluntary Mediatton/Neutrai Evaluation Work in San Mateo Countv?

           The person who files the lawsuit (the plalntlfO must Indude this ADR Infoonatiori Sheet
   with the complaint when serving the defendants in the case.

   <aD     All the parties in your case will meet with a judge at your first Case Management
   Conference (CMC), which is scheduled within 120 days of the filing of the complaint. The Judge
   will speak to you aboulyour voluntary ADR options, encourage you to participate in ADR and ask
   you to meet with Court ADR staff.
   ^       If you and the parties decide to use ADR, Local Rule 2.3(i)(3) stales that you must file a
   Stipulation and Order to ADR with the Court Clerk's Office. This form lets the Court know both
   \A*om you have selected as your ADR neutral and the date of the ADR session.
           You and the other parties can find your own ADR neutral for the case or use a neutral
   who is on the Court’s ADR Panel.
           O       For a list of Court ADR neutrals and their resumes, visit the Court’s website at
           www.sanmateocburt.orQ/adr. (Go to “Civil ADR Program,” 'Civil ADR Program Panelist
           List" and dick on any provider's name.)
   <eo     If you decide to do ADR and file a Stipulation and Order to ADR at least 10 days before
   your first CMC, the Court will postpone (continue) your first CMC for 90 days to allow the parties
   time to resolve the case using ADR. The Clerk’s Office will send you a notice \Mth your new
   CMC date.
            Witilin 10 days of completing ADR, you and your lawyer (H you have one) must fill out
    either an Evaluation By Attorneys or Client Evaluation and mail or fax it to the ADR offices at
    400 County Center, Redwood City, CA 94063; (650) 599-1754 (fax).

                                                     Do \ Have to Pay to Use ADR?

    ^       Yes. You and the other parties will pay the ADR neutral dlrecUy. However, you do not
    have to pay the Court for either judicial arbitration or for the mandatory settlement conference
    that is scheduled before your trial.
    4D       If you expect to have difficulty paying the ADR provider’s fee, ask the ADR Coordinator
    for a financial aid application. You will need to fill out this application to determir\e whether or not
    you qualify for financial assistance.


 In San Mateo County, parties also can take their case to the community mediation organization, the
 Peninsula Conflict Resolution Center (“PCRC"), and have their case mediated by PCRC’s panel of
 trained and experienced volunteer mediators. To learn more about programs and fees, contact
 PC.RC’s Manager of Mediation Programs at (650) 513-0330.




              For more information, visit the court website at www.sanmateocourt.orq/adr -
               or contact the ADR Program: 400 County Center, Redwood City, CA 94063,
                     Phone: (650) 599-1070. (650) 599-1073 and fax: (650) 599-1754
                                                                                                                                        Pego 2 of3
                                              Appropriate Dispute Resolution Information Sheet
     Fonn Bdoplsd for Manctatory Uta [CA Ruia of Court §3.221] Local Court Fomi AOR.CV.8 [Sept, 2010, Revised Jan. 2013] wwwjiaiimnteocoun.org
Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 24 of 41




 Judicial ArbitraUon, one of the available Appropriate Dispute Resolution (ADR) options, differs from
 other options in that it is usually couri-ordered, unless the parties agree to it.

                                   What are the Advantages of Usfna Judicial Arbitration?

              Free -Parties do not have to pay for the arbitrator's fee.

    ^     Fast -Parties are usually given 120 days from the date of the Case Management
    Conference (CMC) to have their case heard by the appointed arbitrator. .

    tfo    Informal-The hearing Is conducted by an arbitrator who issues an award. (Arbitrators
    are usually attorneys who practice or have practiced in San Mateo County.)

                                 What are the Disadvantages of Using Judicial Arbitration?

           The award issued by the arbitrator is not always binding (unless the parties stipulated
    othervwse). If any party requests a trial wiU^in 30 days of ^e award, the award becomes void •
    and the case continues on to trial.

                              Ho>ftr Does Judicial Arbitration Work in San Mateo Countv?

   • ^      During your first CMC hearing, the judge may decide to order you to judicial arbitration.
     You will then receive Instructions and a proposed list of arbitrators In the mail.
    ^       Parties also may agree to judicial arbitration by filing a Stipulation and Order to ADR
    form at least 10 days before the first CMC. The CMC clerk will then vacate your CMC hearing
    and send the case to arbitration. The parties will receive Instructions and a proposed list of
    arbitrators in the mall.
     -ao      Parties can stipulate (agree) to an arbitrator on the Court’s Judicial Arbitration Panel
     list. Otherwise, proposed names of arbitrators will be sent to the parties.
              o       For a list of arbitrators, their resumes, and other Information, visit d\e Court’s
              website at www.sanmateocourtorQ/adr. (Go to “Judicial Arbitration Program," ‘Judicial
              Arbitration Panelist List* and click on the arbitrator’s name. To view the arbitrators by
              subjeOt matter, dick on “Judicial Arbitration Panelists by Subject Matter.")
     isO    After the arbitration hearing is held and the arbitrator issues an award, the parties have
     30 days to turn downfreject the award by filing a Trial de Novo (unless they have stipulated that
     the award would be binding).
     <23    If the parties reject the award and request a Trial de Novo, the Court will send out
     notices to the parties of the Mandatory Settlement Conference date and the trial date.

     ^      Following your arbitration hearing, you will also receive art evaluation form to be filled out
     and returned to the Arbitration Administrator.




           . For more information. v!5lt.the.caurt website at www.sanmateocourt.oirq/adr-... -
             or contact Judicial Arbitration: 400 County Center, Redwood City, CA 94063.
                   Phone: (650) 599-1070 or (650) 599-1073 and Fax; (650) 599-1754
                                                                                                                                              Pag« 3 of 3
                                              Appropriate Dispute Resolution Information Sheet
      Fom Ddopled lot Mandsiory Use [CA Ruto of Court §3.221] Local Court Form AOR'CV*e (Sept, 2010, Revised Jarv 2013t««ww.Mnmateecoun.Qr9
        Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 25 of 41




                                   Attorney or Forty without Attorney (Name, Address, Telephone, Fox, Coun Use Only
                                   State Bar membership number):



                                   SUPERJOR COURT OF CAUFORNIA. COUNTY OF SAN MATEO
                                   Hall of Justice and Records
                                   400 County Center
                                   Redwood City, CA 94063-1655 (650) 363-4711
                                   Plain tiff(s):                                                                         Case number



                                   Defendant(s):                                                                          Cunent CMC Date:




                                                STIPULATION AND ORDER TO APPROPRIATE DISPUTE RESOLUTION

                                   Plaintiff will file this stipulation with the Clerk’s Office 10 days prior to or 3 weeks following the first
                                   Case Management Conference tmless directed otherwise by the Court and ADR Director [LocalRule
                                   2.3(i){3)]. Please attach a Service List

                                       The parties hereby stipulate that all claims in this action shall be submitted to (select one):
                                        □ Voluntary Mediation                                       □ Binding Arbitration (private)
                                         □ Neutral Evaluation                                       □ Settlement Conference private)
                                         □ Non-Binding Judicial Arbitration CCP 1141.12 □ Summary Jury Trial □ Other:

                                       Case Type;___________________________________
                                       Neutral’s name and telephone number__________________________ Date of session;
                                       (Required for continuance of CMC except for Qon>binding judicial arbitration)
                                       Identify by name the parties to attend ADR session:                   -

                                                                                                          Original Signatures

                                       Typt«priTiin«rnt6f BPwty •snihtwx Btiomey OAUoiBcy for                                   (SigD&ture)
                                       □PlamciflTPelitioncr DDefendaai/Respondeni/Contesiaat              Atioraey or Party without attorney


                                       Type or prini name of OParty without attorney OAitomey for                                (Sigoatuic)
                                       OPlaintifPPetilioner ODefendani/Respondent/Conieauint               Attorney or Party without allom^


                                       Type or print name of OParty without sttoney OAttomey for                                (Signature)
                                       □PlainuflTPelitianer ODcfstdani/Risponileni/Coniesiant              AUoraey or Party without attorney


                                                                                                                                (Signature)
.................................. ■
                                                                                                        “ Atlomcy or Party v^tlioni attorney


                                        IT IS SO ORDERED:

                                        Dale:                                                       Judge of the Superior Court of San Mateo County


                                        Sl^tnion Tram   kt. 20)2
Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 26 of 41




                             APR Stipu]ation and Evaluation Instructions


  In ^ccordance with Local Jt7ile 2,3(i)(3), all parties going to ADR must complete a Stipulation and Order
  to ADR and file it with the Clerk of the Superior Cotiit The Office of the Clerk is located at:

          Clerk of the Superior Court, Civil Division
          Attention; Case Management Conference Clerk
          Superior Court of California, County of San Mateo
          400 County Center
          Redwood City, CA 94063-J 655

  There is no filing fee for filing the stipulation. An incomplete stipulation will be returned to the parties by
  the Clerk’s Office. All stipuladons must include the following:

                    Q       Ori^nal signatures for all attorneys (and/or parties in pro pw);
                    □       The name of the neutral;
                    □       Date of the ADR session; and
                    □       Service List (Counsel need not serve the stipulation on parties).

  Parties mutually agree on a neutral and schedule ADR sessions directly with the neutral. If parties would
  like a copy of the court’s Civil ADR Program Panelist List and information sheets on individual panelists,
  they may visit the court’s website at www.sanniateQCOurt.ore/adr.

  If Rfline the Stipulation Prior to an Initial Case Management Conference
  To stipulate to ADR prior to the initial case managcnicrv,t conference, parties must file a completed
  stipulation at least 10 days before the scheduled case management conference. The clerk will send notice ■
  of anew case management conference date approximately 90 days from the current date to allow time for
  the ADR process to be completed.

  If Filing Stipulation Pollowing a Case Management Conference
  When parties come to an agreement at a case management conference to utilize ADR, they have 21 days
  from the date of the case management conference to file a Stipulation and Order to ADR with the court
  iLocalRule2.3(i)(3)).

   Post-ADR Session Evaluations
   Local Rule 2.3Ci)(5) requires submission of post-ADR session evaluations within 10 days of completion
   of the ADR process. Evaluations are to be filled out by both attorneys and clients. A copy of the
   Evaluation By Attorneys and Client Evaluation are attached to the Civil ADR Program Panelist List or
   can be downloaded from the court’s web site.
   Non-Binding Judicial Arbitration
   Names and dates are not needed for stipulations to judicial arbitration. The Judicial Arbitration
   Administrator will send a list of names to parties once a stipulation has been submitted.

   For further information regarding San Mateo Superior Court’s Civil ADR and Judicial Arbitration
   Rrograms,.Yisit the .Court’s website at www.sanmateocourt.org/adr or .contact.the ADR.offices at (650) .. ^      ..
   599-1070 of (650)599-1073.' • .




          form 2005, m Wt
Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 27 of 41




     Superior Court ofCalifomiB, County of Sen Maieo

                            CHAPTER 2. CIVIL TRIAL COURT MANAGEMENT RULES
                                      PARTI. MANAGEMENT DUTIES

     Rule 2.2       Trial Court Management
               Reference CRC, roles 3.700,3.710-3.733, 10.900,10.901

               (Adopted, effective January 1,2000) (Amended, effective January 1,2007)

                                        .   PART 2. CASEFLOVy» MANAGEMENT,

     Rule 2,3 New Case Management

             This rule applies to all dvil cases wifli the exception of the following; (1) juvenile court matters; '
     (2) probate matters; (3) family law matters; and (4) civil cases which, based on subject maHer, have been
     assigned to a judge, or to more than one judge, for all ptirposes. Ferrules applicable to these exceptions,
     see CRC 2.20, 2.30, 2.570-2.573, 2.585, 2.810-2.819, 2.830-2.834, 3.650, 3.700-3.735, 3.920-3.927,
     3:1370,3.1380-3.1385,3.1590-3.1591,3.1806,5.590.10.900-10.901,10.910,10.950-10.953,.

     (a)        Purposes and Goals

                The purposes and goals of the San Mateo Superior Ccnirt Civil Case Managanent System
                effective January 1,1992 are:
                (3)       To manage fairly and efficiently, from commencement to disposition, the processing of
                civil lib’gation.
                (2)   To pr^are the bench and bar for full implementation of the Trial Court Dday Reduction
                Act (A3. 3820) on July 1.1992; and
                (3)      To encourage parties to agree to informal discovwy easiy in the life of the case, to use
                standard form interrogatories and to promote alternative dispute resolution. Nothing in these
                rules is intended to prevent the parties fibm stipulating to an earlier intervention by the court by
                way of a case management conference, settlement conference or any other intervention that seems
                appropriate.
                (4)     In accordance with Sections 3.710-3.715, 10.900, 10.901 of the California Rules of
                Court, Local Rule 2.3 is adopted to advance the goals of Section 68603 of the Government Code
                and Section 2.1 of the Standards of Judicial Administration recommended by the Judicial
                Council.

      (b)       Team concept

                Beginning January 1, 1994 civil litigation will be managed primarily by a team of two program
                judges.

                The clerk will assign the case to a jxrogram judge at the dme the complaint is Hied. The case shall
                be managed by the assigned program judge until disposition or until the case is assigned to a trial
                departmenL




       Div ]1 - Rules                                             201                                 Revised
Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 28 of 41




     Supaior Coun orC^lifoinia, COuniy of Son Msieo

      (c)      Cases filed oiler July 1, 1992

               Upon the filing of a complaint after July 1, 1992, the case shall be subject to all of the civil case
               management system rules set forth below. Cases filed before July 1,1992 shall also be subject to
               these rules except for subsection (d) (Filing and service of pleadings; exceptions);

     (d)       Filing and service of pleadings; excq)tions.

               (1)      Complaint: Except as provided in paragraph 5 below, plaintiff shell within 60 days after
               filing of the complaint serve the complaint on each defendant along with:

                         (A)       A blank copy of the Judicial Council Case Management Statement;
                         (B)       A copy of Local Rule 2.3;
                        (C)      The Notice of Case Management Conference.
               If a matter has been submitted to arbitration pursuant to uninsured motorist insurance^ the
               plaintiff shall fileanotice to that eftect with the court at the time offiUng the complaint, or at the
               time the matter is subTmtted. The notice shall include the name, address and tdephone number of
               the insurance company, along with the claim number or other designation under which the matter
               is being processed.

               (2)     Cross-complaint; Except as provided in paragraph (5) below, each defendant shall within
               30 days after answering the complaint file any cross-complaint (within 50 days if compliance
               with a governmental claims statute is a prereqtusite to the o-oss-complaint) not already served
               with the answer under Code of Civil Procedtire section 428.50 and serve with that cross­
               complaint:
                          (A)      A blank copy of the Judicial Council Case Management Statement;
                          (B)      AcopyofLocalRule2.3;
                          (Q       ThcKotice of Case Management Conference.

               (3)     Responsive pleadings: Except as provided in paragraph 5 below, each party served with
             . a complaint or cross-complamt shall file and serve a response within 30 days after service. The
               parties may by written agreement stipulate to one 15-day extension to respond to a complaint or
               cross-complaint.

                If the responsive pleading is a demurrer, motion to strike, motion to quaA service of process,
                motion for a change of venue or a motion to stay or dismiss the case on forum non conveniens
                grotmds, and the demurrer is overruled or the motion doried, a further responsive pleading shall
                be filed within 10 days following notice of the ruling unless otherwise ordered If a demurrer is
                sustained qr a motion to strike is granted with leave to amend, an amended complaint shall be
                filed within 10 days following notice of the ruling unless oftjerwise ordered. The court may fix a
                time for filing pleadings responsive to such amended complaint.
                (4)    Proofs of service: Proofe of service mtJst be filed at least lO calendar days before the
                case management conference.
                 (5) ' ‘Exceptions for longer periods of time tbs’erve orres^nd: ’

                           (A)      Time to serve may be extended for good cause: Upon ex paite application to the
                           court, in compliance with Ca^y^mia Rules of Court S.1200 -3.J206, witiun 60 days of
                           the date the complaint was filed, plaintiff may obtain an extension of time to serve to a

       DivU-Rules                                                 202                                  Revised t/1/2012
Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 29 of 41




        Supe/ior Court of Cslifomia, CounlyofSan Mateo

                            date on or before the case management conference, if good cause is shown by declaration
                            of counsel (or plaintiff filing in propria persona). An additional extension of the time to
                            serve (an initial extension if the application is by a cross-complainant) may be obtained
                            upon written application to the court upon good cause shown before the prior extension
                            has expired. The filing of a timely application for an extension will automatically extend
                            the rime to serve by five days, whether or not the application is granted.

                                     Good cause will be found if the declaration shows that the action is filed against
                            a defendant who is an uninsured motorist, and the plaintiffs claim is subject to an
                            arbitration provision in plaintifPa contract of insurance. In deteiTniniiig good cause in
                            other cases, the court will give due consideration to any standards, procedures and
                            policies which have been developed in consultation with thebarof tiie county through the
                            bcnch-bar trial court delay committee.

                            (B)      Additional extension of time if uninsured motorist arbitration is pending. In
                            addition to any extension of time obtained pursuant to subsection (5)(A) above, if an
                            uninsured motorist arbitration is still pending between plaintiff and plaintiffs insurance
                            carrier 30 days prior to the expiration of the extension, plaintiS' may obtain an additional
                            extension of time by an ex parte application supported by a declaration showing the
                            scheduled or anticipated date of the arbitration hearing and the dilipnee of plaintiff in
                            pursuing arbitration.

                            (C)     Time to respond may be extended for good cause: Before the time to respond
                            has expired, any party served with a complaint or cross-complaint may, with notice to all
                            other parties in the action, make ex parte application to the court upon good cause ^own
                            for an extension of rime to respond. The filing of a timely application for an extension
                            will automatically extend the time to respond by five days, whether or not the application
                            is granted.

    ■   (e)       Case management conference

                   (0      Date of conference: Unless the parries stipulate in writmg and the court orders that the
                   case be earlier referred to arbitration, a case management conference will be set by the cleric at the
                   time the complaint is filed. (Government Code 68616) ■

                   (2)     Attendance at the case management conference is mandatory for all parties or their
                   attorneys of record.

                   (3)    Plaintiff must serve the Notice of Case Management on all parties no later than 30
                   calendar days before the conference, unless otherwise ordered by the Court

                   (4)   The Coxirt will deem the case to be at-issue at the time of the conference (Reference:
                   CRC 3.714(a)) absent a showing of extraordinary circumstances.

                   (5)      The conference may be set at an earlier date by order of the Court or by written
                   stipulation of the parties.

                    (6)     Designation of trial counsel: Trial counsel and, exc^t for good cause shown, back-up
                    trial counsel, must be specified at the c^e m^ag^^t 'coQferenc& If such counsel is not
                  ' specified, relief fit)m the scheduled trial date may not be obtained based upon the ground that
                    counsel is engaged elsewhere.



         Div 11 - Rules                                              203                                  Revised 1/I/20I2
Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 30 of 41




     Supenor Court orDlifomia, County of Sort Matca

               (7)        Conference orders; At the initial conference, the progratn judge will make appropriate
               pre-trial orders that may include the following;

                         (A)       An order referring the case to arbitration, mediation or other dispute resolution
                                   process;
                         (B)       An order transferring the case to ihe limited jurisdiction of the superior cour^
                         (Q        Ail order assigning a trial date;
                         (D)       An order identifying the case as one which may be protracted and determining
                                   what special administrative and judicial attention may be appropriate, in^uding
                                   special assignment;
                         (E)       An order identi^ug the case as <me which may be amenable to early settlement
                                   or other alternative disposidon technique;
                     "   (F)       An order of discovery; including but not limited to establishing a discovery
                                   schedule, assignment to a discovery referee, and/or establishing a discovery cut­
                                   off date;
                         (G)       An order scheduling the exchange of expert witness information;
                         (H)       An order assigning a mandatory settlement conference date porsuant to Local
                                   Rule 2.3(k) and 2.4; and
                         CO        Other ordMS to adiieve Uie interests of justice and flic timely disposition of the
                                   case.

               (8)       CourtCall Telephonic Appearances

                         (A)       Reference CRC, Rule 3.670

                         (B)     Procedure. Telephonic appearances through the use of CourtCall, an independent
                         vendor, are permitted at case management conference hearings. A party wishing to makie
                         a telephone appearance must serve and file a Request for Telephone A|^>earaiice Form
                         with CourtCall not less than five court days prior to the case management conference
                         hearing. Copies of the Request for CourtCall Appearance form and accompanying
                         information sheet are available in the Clerk’s office. There is a fee to parties for each
                         CourtCall appearance and fees are paid directly to CourtCall. CourtCall will fax
                         confirmation of the request to parties.

                          (C)      On the day of the case management conference hearing, counsel and partis
                          appearing by CourtCall must check-in five minutes prior to the bearing. Che<dc-in is
                          accomplished by dialing the courtroom’s dedicated toJl-fi^e teleconference number and
                          access code that will be provided by CourtCall in the confirmation. Any attorney or party
                          calling alter the check-in period shall be considered late for the hearing and shall be
                          treated in the same manner as if the person had personally appeared late for the hearing.

                          CO)      At a case management conference, parties may be referred to an appropriate
                          dispute resolution C‘ADR”) process (e.g., mediation, binding, arbitration or neutral
                          evduation). If parties are referred ADR, they must r^ial the dedic^ed toll-irce
                          teleconference. number immediately following theii case manag^ent conference
                          appearance and use a second CourtCall access code to tel^honically appear at the ADR
                          referral meeting with ADR staff. If a case has been referred to ADR, a party’s case
                          management conference appearance is not complete until they have also tel^honicalJy


      Piv 11-Rules                                                     204                                Revised I/I/2012
Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 31 of 41




      SupcnarCoun ofColifoniia, County of Sen Mtico

                          appeared at the mandatory ADR referral. If parties are refcrred .to judicial arbitration,
                          they do not have to appear at the ADR referral.

      (0       Case Management Stat^ent

               At least 15 calendar days before the scheduled case management conference, i&ch party shall iile
               with the court and serve on all other parties a completed Judicial Couhcil Case Management
               Statemeajt. If the case is set for further case management conference hearingfs), all parties must
               file updated Case Management Statanents 15 (fifteen) cal«idar days prior to the scheduled
               hearingsfs).

      (g)       Appropriate Dispute Resolution, ADR, Policy Statement

               The Court finds it is in the best interests of parties to litigation to participate in appropriate
               dispute resolution procedures, including but not limited to mediation, neutral evaluation, private
               or judicial arbitration, voluntary settlement conferences, and the use of spedal masters and
               referees. Therefore, all parties shall stipulate to, or be referred to, an appropriate form of dispute
               resolution before being set for trial, unless there is good cause to dispense with this reqairement.
               Parties are encouraged to stipulate to judicial arbitration or ADR prior to the case management
               conference.

      (h)       Stipulations to Arbitration

                (1)     If the case is at issue, and all counsel and each party appearing in propia persona stipulate
                in writing to ju^cial arbitration prior to the case management conference, discovery will Tcmain
                open following judicial arbitration. A written stipulation to judicial arbitration must be filed with
                the clerk and a copy immediately sent to the Mist&t C^endar Coordinator at least 10 calendar
                days before the case management conference in order to avoid the need to appear at that
                conference. A written stipulation to arbitrate will be deemed to be without a limit as to the
                amount of the award unless it expressly states otherwise.

                (2)     It is the policy of tiiis court to make every effort to process cases in a timely manner.
                Parties who elect or are ordered by the court to ju^cial arbitration must complete the arbitration
                hearing within the time frame specified by the court.

                        Parties who wish to continue dte arbitration hearing after the jurisdictional time frame
                must submit a court provided form entitled ‘'Ex Parte Modon and Stipulation for continuance of
                Judicial orditrotion Hearing." Parties can obtain a copy of the forin by contacting the court’s
                judicial arbitration administrator .[See Local Rule 10.1(d)(i)]. Continuances without adequate
                ^unds will not be considered. A case management judge will either grant or deny the request
                for continuance. If the raquest is denied, the case may be assigned a trial date. If the request is
                granted, the judge will impose a new deadline by which the arbitration must be completed.

                 (3)     Parties who wish to change their election from judicial arbitration to another form of
                 ADR must file a “Stipulation and [Proposed] Order to [Mediation, Neutral Evaluation, etc.] in
                 Lieu of [Court-Ordered] Judicial Arbitration” with the Clerk of the Court. The Stipulation must
                 state that parties have: (i) notified both the judicial arbitration and ADR coordinators; (ii)
                 cancelled the judicial aibihation hearing: (iii) scheduled die ADR session within five months of
                 the previously scheduled judicial arbitration h®anog; and (iv) stipulaied to a trial dat^ which is ‘
                 QOt more than six months from the previously scheduled ju^cial arbitration hearing.

       0)        Stipulations to Private ADR


       Div II-Rules                                               205                                  Revised 1/1/20)2
Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 32 of 41




    Superior Court ofCaltromiB, County of Sso Mateo

              (1)      If a case is at issue and all counsel and each party appearing in propria persona stiptilato
              in writing to ADR and file a completed Sripulatian and Chder to ADR with the cleric of the court
              at least ten (10) calendar days before the first scheduled case management conference, that
              conference shall be continued 90 days. The court shall notify all parties of the continued case
              management confereoce.
              (2)    If counsel and each party appearing in propria persona- are unable to agree upon an
              appropriate'ADRprocess, they shall appear at the case management conference.
              (3)     Following an appearance at a case management conference hearing, parties shall, within
              21 calendar days , file a completed Stipulation to ADR and Proposed Order identifying the name
              of the ADR provider, date of ADR session and the names of those who will be in attendance at
              the ADR session. The completed Stipulation to ADR and Proposed Order shall be filed wittx the
              court by plaintiff’s counsel. The parties, through counsel, if rejnresented, shall confer with the
              court’s Multi-Option ADR Project (M^ J’.) staff if they cannot agree on a provider. Plaintiff’s
              counsel, shall additionally, send a copy of the completed Stipulation to the court’s M.AJ*. offices
              within the same 21-day period.
              (4)        All parties and counsel shall participate in the ADRprocess in good faith.
              (5) ’ To maintain the quality of ADR services flie court requires cooperation from all parties,
              counsel and ADR providers in completing ADR evaluation forms, and returning these forms to
              theM.A.P. offices within 10 calendar days of flie completion of the ADRprocess.
               (6)     ADR Program Complaint Policy If mediation session participants have a concern about
               the mediation process or the conduct of a mediator affiliated with the court’s program, the court
               ^courages them to speak directly with the mediator first In accordance with Califonua Rules of
               Court §3.865 et seq., parties may also address written con^laints, referencing die specific Rule of
               Court allegedly violated, to the Court's Civil ADRProg^m Coordinator. (For complete
               complaint procedure guidelines, see court web site: wwvv.saninateQcourt.org/adr/cIvi h
               (7)     In accordance with the Code of Civil Procedure, section 1033.5(c)(4), the court, in its
               ^scretion, may allow the prevailing party at trial the fees and expenses of the ADR provide,
               unless there is a contrary agremnent by the parties.

     (j)       Setting Short Cause Matters

               If the parties agree that the time estimated for trial is S hours or less prior to the conference, a
               written stipulation shall be filed at least 10 calendar days before the case management conference
               in order to avoid the need to appear at that conference and a copy immediately sent to the Master
               Calendar Coordinator. In the absence of a stipulation, either party may file a motion to have the
               matter designated a "short cause" and set the case accordin^y. All such matters shall be -
               presumed short cause unless the contrary is established at the hearing on the motion.

     (k)       Law and Motion

                All law and motion matters shall be heard by the regularly assigned Law and Motion judge.

     0)         Settlement Conferences

                All cases not assigned to arbitration or some other dispute resolution mechanic will be assigned
                two settlement conferenoe daces, the first of which will be at the earliest practicable date under
                the circumstances presented by the case, and the second'within approximately two
                weeks prior to the assigned trial date.



      Div 11 - Rules                                              206                                 Revised 1/10012
Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 33 of 41




       Superior Coon of Csli/onii, County ofSanMeteo

                  Cases assigned to arbitration or other fonn of AI>Itmay be subjected to a settiemenf conference
                  prior to the arbitration or ADRprocess> but will be assi^ed to a pre-trial settlenjent conference
                  only if the arbitration/ADR proc^uie fails to resolve the case.

                  AJl cases which fail to resolve by the trial date will be sutgect to an additional settlement
                  conference on the trial date.

                  All settlem^t conferences shall be subject to the requirements specified in Local Rule 2.4.

       (m)        Sanctions

                  Sanctions pursuant to CRC 2.30 shall be imposed for any violation of the civil case management
                  system rules. The minimum sanction imposed shall be 5150.00 payable to the court; sanctions
                  payable to the court may be larger where appropriate and will be in’ addition to appropriate
                  attorney fees and calendar changes, including any appropriate change in calendar status of the
                  action.

                  Sanctions mandated hereby may be waived by the judge conducting the conference only upon an
                  application showing good cause why sanctions shodd not be imposed.

                  (Adopted, e^Mtive July 1, 1996)(Ajnended, effective January l;2000) (Amended, effective Janusiy 1, 2003)
                  (Amended effective July 1, 2003) (Amended, effective January 1, 2005)(Amcnded. effective Januaiy 1, 2006)
                  (Amended, effective January 1,2007) (Amended, effective Jmuary 1,2010)

       Rule 2.3.1 Orders to Show (3aus& re: Dismissals

       (a)        A hearing on an order to show cause why die case should not be dismissed for failure to prosecute
              matter shall be set at the two year anniversary of the filing of the complaint and/or cross-complaint.

       (b)        An order to show cause hearing shall be set 45 days after court’s receipt of notice of settlement.

       (c)      An order to show cause hearing regarding dismissals may be set by the court to achieve the
       interests of justice and the timely disposition of the case.

       (<3)     An order to show cause hearing re:, failure to complete judicial arbitration within the court-
       ordered time fiame may be heard during the case management calendar. Sanctions may be imposed and a
       trial date may be assigned.

                  (Adopted, effective Jamiary 1,2000) (Amended, effective January 1,2003)(Ainended, effective Jaauary 1,2006)

       Rule 2.4 Settlement Conference

                   Reference: California Rule of Court, rule 3.138.

        (a)        At all settlement conferences, notwithstanding any other Rule:

                   (1)     The attorney who will tiy.the case ot an informed associate witii full autiiority to
                   negotiate a settlement of the case shall personally attend.

                   (2).    Any persons whose consent is required to authorize settlement shall personally'attend;
                   those parties that arc corporations shall have in attendance an officer or other employee with
                   authority to bind the corporation. Powers of aitoiney, oral or written, granting counsel settlement
                   authority are unacceptable as a substitute for personal attendance at this conference. Defendant
                   and cross-defendant shall personally attend if there is no insurance coverage, if there is an
        Div]]. Rules                                                     207                                        Revised J/l/2012
Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 34 of 41




                                                                                                                                        CM-110
ATTORNEV OR PAfOY WITHOUT ATTORNEY (Namo, Sle[9 Sarmim»er, va iflitws/                                              fORcouRrusEoNtr




              TELEPHONE NO^                             FAXNa/ctpdmo:
     E-MAH. ADDRESS (OpSoMitK
       ATTORNEY roR (Saat):
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF
     STREET AOORSSe:
     MNUNOAQ&RESS:
 CITY AND ZIP CODE:
        BRANCH NAME:

        PLAirniFF/PETmONER:
OEFENOAMT/RESPONDENT;

                                 CASE MANAGEMEMT STATEMENT                                           CASE NUMBER:

(Check one):            I—J UNLIMITED CASE                CZ) LIMITED CASE
                            (Amount demanded                  (Amount demanded is $25,000
                            exceeds $25,000)                  or less)

A CASE MANAGEMENT CONFERENCE is scheduled as follows;
Date:                                           ■Hme:                    Dept.;'                   Div.:                    Room:
Address of court (if different from the address above);


 I       I Notice of Intent to Appear by TeJephone, by (name);

                 INSTRUCTIONS: All applicable boxes must be checked, and the specified Information must be provided.
1.      Party or parties (answer one);
        a.    L -1     This statement Is submiwed by party fngme);
        b.    L _l     This statement Is submitted jointly by parties (names);



2.      Complaint and cross>complaint (to.be aASwer8dbyp/a/n(/l% and cross-comp/afnanfs only)
        a. The complaint was filed on (date);
        b. lI] The cross-completni, If any, was filed on (date): •

3.      Service (to be answered by plaintiffs and cmss-comple/nanfs only)
        a. *   ] All parties named In the complaint and cross-complaint have been served, have appeared, or have beert dismissed.
        b. I       The following parties named In the complaint or cross-complaint
                       (1)    QIJ     have not been served (specify names and a:fplain why not):

                       (2) C      3   have been served but have not appeared and have not been dismissed (specify nemea):

                       (3)      CZl   have had a default entered against them (specify names):

         c.        3   The following additional parties may be added (specify names, nature of invofyembnl in case, and data by which
                       they may be served):



4.       Description of case
         a. Type of case in C_1 ' complaliM               I    J   cross-complaint    (Describe, Including causes of action):



                                                                                                                                             P»0« 1 ol 5
 Fem Atopua torUandsts/y Uu                             CASE MANAGEMENT STATEMENT                                                     CM. Aulas c( CcMn,
   Judldal Cdund et CaUenia                                                                                                            rtAea 3.720-3.730
   CU.no {Rav. July ^                                                                                                                  nwM'.cwiT&ca.DOu
Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 35 of 41




                                                                                                                                           CM-110
       PUlMTIFP/PermONER:                                                                            CASENUUBSft

  DEf^ENOANT/RESPONDENT:

- 4. b.     Provide a brief slatemerrt of the case, induding any damages. (If persona! injury damages are sought, specify the Injury and
            damages daimed, induding medical expanses to dale indicate source and amounlj, esf/mafed future medical expenses, lost
            earnings fodafe, and eslimaled future hst earnings. If equitable relief Is sought, descdbe the nature of the relief.)




      I r A (If more space Is needed, check this box and attach a page designated as Attachment 4b.)
 5.    Jury or nonjury trial        ___                ___ '
       The party or parties request I _ D a Jury trial f 1 a nonjury trial.   fif mors than one party, provide the name of each party
       requesting a Jury trie!):

 6.   Trial date
      a. f-1*] The trial has been set for (date):
      b, 1__ J No trial date has been set This case will be reedy for trial within 12 months of the date of the filing of the complaint Qf
                 not, explain):

      c.     Oates on which parties or attorneys will not ba available for trial (specify dates and explain reasons for unevsilebltity):


 7. Estimated length of trial
    The party or parties estimate that the trial will take (check onaj:
    a. L_J days fspecliynumba;).'
    b. I    i hours (short causes) (specify):


  8. Trial represontatlon (to bo onswersd for each party^
     The party or parties will be represented at trial I 1 by the attorney or party fisted In the caption          I   'l bv the following:
      a. Attorney:
      b. Firm:
      c. Address:
      d. Telephone number                                                      f. Fax number
      e. E-mail address;                                                      g. Party represented:
     [ ] Additional representation is described in Attachment 8.
 9. Preference
        ] T^is case is entitled to preference (specif code secllon);
  10. Alternative dispute resolution (ADR)
       a.     ADR information pacJtage. Please note that different ADR processes are available in different courts and communities; read
              the ADR Information p3d<age provided by the court under rule 3.221 for Information about the processes available through the
              court and comn^unity programs In this case.
            (1) For parties represented by counsel: Counsel L_J has L—.) has not provided the ADR Information package Identified
                In rule 3.221 to tho client and reviewed ADR options with the client.
            (2) For self-represented parties; Party CZ3 has f I J hasnot reviewed the ADR informatioit package Identified in rule 3.221.
       b. Referral to judicial arbHrat!or> or civil action mediation (If available).
         (1) C      Thismatter Is su^ecl to mandatory judldal arbitration under Code of Civil Procedure secdort 1141.11 or to cKril action
                    mediation under ^de of Civil Procedure section 1775.3 because the amount in controversy does not exceed the
                    statutory iirrdt.                                                             • • " .......... .
            (2). I   I Plaintiff elects to refer this case to Judicial arbitration and agrees \o limit recovery to the amount spedfied In Code of
                       Civil Procedure section 1141.11.
            (3) {    I This case is exempt fromjudidal arbitration under rule 3.811 of the CaWorma Rules of Courtor from cMl action
                        mediation under Coda of CM! Procedure section 1775 et seq. (specify exemption):

                                                                                                                                              Pafe 3   S
  CMOVOtAer*. JWyl.OOU)                            CASE MANAGEMENT STATEMENT
   Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 36 of 41




                                                                                                                                     CM-110
    PLAINTiFF/PETiTiONER;
ieFENOANT/RESPONDB^;


10. c. Indicate the ADR process or processes that the party or parties are willing to participate in. have agreed to participate In. or
       have already participated in (cf>ed( all that apply end provide (he spedfiad Informalion):


                              The party or parlies completing     If the party or parties coropleling this form in the case have agreed to' *
                              this form are willing to            pertlclpate Irt or have already completed en ADR process or processes.
                              participate In the following ADR    Indicate the status of the processes (attach a copy of the parties' ADR
                              processes (check all that apply):   stipulation):


                                                                       j       Mediation session not yet scheduled

                                                                       } Medlatior\ session scheduled for (date);
  (1) Mediation
                                                                       j       Agreed to complete mediation by (date);

                                                                       3       MadiaUon completed on (date):


                                                                       3       Setdement conference not yet scheduled

 (2) Settlement                                                        3       Settlement «>nference s^eduled for (date):
     conference
                                                                       3 Agreed to complete settlement conference by (date);

                                                                       3 Settlement conference completed on (date):


                                                                       3       Neutral evaluation not yet scheduled

                                                                       3 Neutral evaluation scheduled for (date):
 , (3) Neutral evaluaiion
                                                                       3 Agreed to complete neutral evaluation by (date);

                                                                       3       Neutral evaluation completed on {data):


                                                                        3 Judicial arbitratiort r\ot yet scheduled

                                                                        3 Judicial arbitration scheduled.for (dare):
  (4) Nonbinding judicial
      arbitration                                                       3 Agreed to complete Judicial arbitration by (dare);

                                                                        3      Judicial artJitraUon completed on (dale):


                                                                           3    Private erbItraUon not yet scheduled

  (5) Sinding private
      arbAtralion
                                         •□                                3    Private arbitration scheduled for (date);

                                                                           3 Agreed to complete private erbiiradon by (dare).-

                                                                           ]    Private arbitration completed on (date):


                                                                           ] ADR session not yet scheduled

                                                                           3 ADR session scheduled for (dale);
  ■ (6) Other (specify):
                                                                           3 Agreed to complete ADR session by (date);

                                                                           3    ADR completed on (data):


 CM-110 [Rav. July t. 20111                                                                                                           Page 3 ofS
                                               CASE MANAGEMENT STATEMENT
Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 37 of 41




         PUINTIFF/PETITIONER:                                                                          CASE NUMBER;

 DEFEND^T/RESPONDENT:

11. Insurance
    a.        m Insurance carrier. If any, for party filing Ihls sleiement fhame^:
    b.        Reservation of rights: L " 1 Yes I         1 No
    c.        L   I Coverage Issues will slgniflcanliy affect resolution of this case (expialn):




12. Jurisdiction
    Indicate any matters that may affect the court's jurisdiction or processing of           case and describe the status.
      I   I Bankruptcy I —II Other
   Status'.

13. Reialed cases, consolidation, and coordination
    a. f    i There are companion, underlying, or related cases.
                    (1) Name of case:
                    (2) Name of court
                    (3) Case number.
                    <4) Status:
              r   i Addiliona) cases are described in Attachment 13a.
    b.        1^ ) A motion to      I-   1 consolidate      I   ^ coordinate         wlJl be filed by (nama party):

14, BifurcaUon
   L-—1 The parly or parties intend to file a motion for an order bifurcating, severing, or coordinaUrtg the foilowlng issues or causes of
        action ispecity movtng party, typa of motion, and reasons):



15. Other motions
   l~~ri The party or parties expect to file the following motions before trial (specify moving party, type ofmotfoa and issues):



 16. Discovery
     a. i~D The party or parlies have completed all discovery.
     b. i-7\ The follovring discovery win be completed by the date speofied fdescriba ail antidpatad discovery):
             Party                                    DescTiolion                                                Date




         c.        ] The following discovery issues, Including issues regarding the discovery of electronically stored Information, are
                     anticipated (spadfy):




 CM-nopiav.Mr'. sort)                                CASE MANAGEMENT STATEMENT                                                            Pts«   s
Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 38 of 41




     PLWNTlFFff'GTl'noNeR:                                                                      CASEKUMSCR:

OEFENOANT/ReSPONOENT:



17. Economic litigation
     a. I     I This Is a limited civil case{i.e., the amount demanded Is $25,000 or less) and the economic fiUgatlon procedures in Code
       '        of Qvil Procedure sections 90-96 'Mi! apply to Oils case.
     b. rri This Is a limited civil case and a motion to withdraw [he case from the economic litigation procedures or lor additional
            discovery will be filed (if checked, explain specificelly why economic W/gatton procedures relating to discovery or trial
            should not epply to this case):




18. Other issues
    L_J The party or parties request that the following additional matters be considered or determined at the case management
        conference (spedfy):




19. Meet and confer
    a. L II The party or-^parties have met end conferred with ell parties on all subjects required by rule 3.724 of the California Rules
            of Court (If not, e;ifp/a/n);




      b-    Mer meeting and conferring as required by rule 3.724 of the California Rules of Court, (he parties agree on the following
            fspecify):




20. Total number of pages attached (if any):_________ ■

I am completely temillarwilh this case and will be fully prepared to discuss the status of discovery and altemative dispute resolution,
as well as other issues raised by this statement, and will possess the auUioHty to enter into stipulations on these issues at the time of
the case management conference, including the written authority of Uie parly where required.

Date:


                                                                             >
                           (IVPE on PRUn* NAME)                                               (SUSNA'nmS OP PARTf OR ATTORHET)


                                                                             >
                           f(VP€ OR PRWT HAMS)                                                (SICNATURS OP PARTV OR ATTORNEY)
                                                                             I    I Additional ^gneturesera attached.




 CM-iio pov. July 1. »iq                                                                                                            PbO* 5 or 8
                                                  CASE MANAGEMENT STATEMENT
Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 39 of 41




               FREQUENTLY ASKED QUESTIONS
                                  FOR ATTOKKfEYS AND PARTIES •


                           (Assem. Bill 1481 (2011-2012 Reg. Sess.))
                                Effective September 17,2012
   1.1     Q. What is the nonrefondablc jury A; At least one party demanding a jury on each aide of a civil
           fee?                              case must pay a non-^fundabie fee of one hundred £fty
                                             dollars ($150), unless the fee has been paid by another party
                                             on die same side of the case. (Code Civ. Proc.. § 631(b).) ).)
                                             If there are multiple plaintife and/or defendants in th© same
                                             case, only one jury fee per side is required to avoid waiver of
                                             a jury under Code of Civil Procedure section 63J(iO*
   1.2     Q; What are the deadlines for      A: The nonre&ndable jury fee must be paid on or before the
           paying die nonrefbndable jury fee? date scheduled far the initial case management conference in
                                              the action, except as follows;

                                              1. In unlawful detainer actions the fees shall be due at least
                                                 five days before the date set for trial.

                                              2. Ifno case management conference is scheduled in a ctvil
                                                 action, or the inicial case management conference occurred
                                                 before June 28,2012 asd the initial complaint was filed
                                                 after       1,2011, the fee shall be due no later than 365
                                                 calendar days after the filing of the initial complaint.

                                              3. If the initial case management conference was held before
                                                 June 28,2012 and die initial complaint in the case was
                                                 filed before July 1,2011, the fee shall be due at least 25
                                                 catendor days before the date initially set £br trial.

                                              4. If the party requesting a jury has not appeared before the
                                                 initial case management conference, or first appeared more
                                                 than 365 calendar days after the filing of the initial
                                                 complaint, the fee shall be due at least 25 calendar days
                                                 before the date initially set for trial. (Code Civ. Proc., §
                                                 631(c).)




    Administrative Office of the Courts         Page 1 of3               Dated: September l7,2012
Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 40 of 41




   1.3    Qr What if a party soisses the      A: Excqitutjdw^the circumstances provided in Code of
          dcadline'to pay ihe                 Civil Procedure section 631(c0, (discussed in FAQ 1.4), a
          nonrefmidable jury fee?             party has waived the right to a trial by jury in that action, ’
                                              unless anofeer party on the same side of the case timely
                                              paid 6e nonrefendable jury fee. (Code Civ. Proc.,
                                              § 631(f)(5).)

                                              Note; The court may, in its discretion upon just terms,
                                              allow atriaJ'byjury despite tlie waiver. (Code Civ. Pioc.,.
                                              § 631(g).)

   1.4     Qr What if a party missed a        A: Ifapartyfailed to timely payanonreftmdable jury fee that
          deadline to pay the nonieiuDdable   was due between June 27> 2012, and ‘November 30,2012,
          jury fee between June 27,2012       inclusive, the party will be relieved of a jury waiver on that
          and November 30,2012?               basis only, if fte party pays the fee on or btfore December 31,
                                              2012 or 25 calendar days before the date initially set for trial,
                                              whichever is eaiKer. (Code Civ. Proc., § 631(d).)

   1.5     Q: May a clerk accept              A: There is nothing In the recent amendnients to Code of
          payment of a nonrefondable          CWil Procedure section 631 drat directs or authorizes courts
          jury fee after the deadline has     to refuse a late payment of the nonrefundablc jury fee.
          passed?                             Absent this direction or authority, die clerk likely should
                                              accept advance jury fees tender^ by aparty, provide a
                                              receipt, and record in the court rile    date the fees were
                                              received. (See Peoj?/e v. Punches (1998) 67 CaIApp.4th
                                              240,244 [court clerics "must act in strict conformity witli
                                              statules,rul6s, ororfersof the courf'defining their duties,
                                              rijd have "no power to decide questions of Jaw nor any
                                              discretion in performing’* their duties.])

                                              Note: Except as provided in Code of Civil Procedure
                                              section 631(d), only a judge has the authority to grant a jury
                                              trial following a waiver.

  1.6      Q: Is payment of the               A: No. Only parties tbatwantto retain therightto ajury
          nonrefondable jury fee              must pay the nonrefondable jury fees..
          required ifthe party does not
          want to retain the right, to a
          jury in the acdon?

   1.7    Q: May the nonrefondable            A: Yes. A court may (but is not required to) waive jury fees
          jury fee be waived because of a     and expenses, and other fees or ^epenses itemized in an
          party*s financial condition?        application for a fee waiver under role 3.56(1) and (6) of the
                                              ciifomia Rules of Court.




   Administrative Office of the Courts          Page 2 of3                 Dated; September 17,2012
Case 4:19-cv-01553-KAW Document 1-1 Filed 03/26/19 Page 41 of 41




  1.8     Q: May the court waive the             Ai No. Government Cod© section 6103 explicitly states:
          nonrefundabJe jury fee for             “This section does not apply to civil j uiy fees or civil jury
          government entities under              deposits.” Although- this exception to tfie fee v/aiver for ‘
          Government Code section 6103?          government entities predates the creation of the nonrefimdab-le
                                                 jury fee, the plain language of the exception applies to the
                                                 nonrefundabie jury fee.

  1.9     Q; Ifmore than one party on a          A: No. Code of CivD Procedure 631(b) requires “orone
          side pays the nonrefundable jury       party demanding a jury on each side” to pay the
          fee, is any refund of the additional   nonrefimdable jury fee, "Unless the fee has been paid by
          fee due?                               anotherpaxty on the same side of the casa.” (Emphasis
                                                 added.) In addition. Code of Civil Procedure section 631.3,
                                                 which governs refunds ofjiny fees states in subdivision (c)
                                                 that the “fee described in subdivision (b) of Section 631 shall
                                                 be nonrefundable and is not subject to this section. Therefore,
                                                 altiiou^ they arenotrequired topay thejury fee, if additional
                                                 parties on a side pay the noniefbnd^lejury fee, that fee is stii:
                                                 nonrefundable. The additionBl fee may not be used to ofEset
                                                 actual juror fees or mileage, either.

  1.10    Q: Are any jury fees refundable? A; Yes. Any $150 advance jury fee deposited               June
                                           28,2012 may be refunded upon request of aparty aa provided
                                           under Code of Civil Procedure section 631.3. Similarly, any
                                           jury fees otiier than the SI 50 advance jury fees that are
                                           dqioshed, but not used, may be refunded upon request of a
                                           party as provided under Code of Crvil Procedure section .
                                           631.3.




   Administrative Office of the Courts             Page 3 of 3               Dated; September 17,2012
